Preparation of the European Council (29 and 30 October 2009) (debate)
The next item is the statements by the Council and the Commission on preparation of the European Council.
Mr President, next week, we have a meeting of the European Council. We have a comprehensive agenda, which includes many issues that affect the welfare of us all. We will be discussing the issues of combating climate change, finding ways to lead the EU out of the financial and economic crisis, promoting energy security and dealing with the problem of illegal migration.
The European Union will be best prepared to tackle all of these issues if we have clarity on the issue of the Treaty. It is important for the Treaty of Lisbon to enter into force as soon as possible so that, among other things, we can continue the work of appointing the new Commission. That is why the European Council will also look at these issues.
I will begin with the issues in which I know there is a strong interest in the European Parliament. At the end of next week, the Heads of State or Government will attempt to obtain clarity on the ratification of the Treaty of Lisbon and how the process will proceed. The overwhelming 'yes' vote in Ireland and the signature of the Polish President have given the work renewed vigour, but, as you all know, the Treaty cannot enter into force until all of the Member States have ratified it - 26 of the 27 have done so, but we are still waiting for the Czech Republic. The country's lower house and Senate approved the Treaty, but then 17 senators petitioned the Czech constitutional court to examine whether the Treaty of Lisbon is compatible with the Czech constitution.
We must, of course, respect the democratic process in the Czech Republic. On 27 October, in other words next week, the country's constitutional court will hold a public hearing on this matter. We believe that the court will give its ruling very shortly afterwards, but we still do not have a date for this. As you know, President Klaus has also stipulated certain conditions for signing the Treaty. We are waiting and attempting to find out exactly what these requirements and conditions will be. The debate in the European Council will therefore depend to a large extent on what happens in the Czech Republic. The statement by the Czech constitutional court and the subsequent procedure will be crucial for determining when the Treaty of Lisbon can enter into force.
In the European Council, we will also be discussing the preparations that have so far been made to ensure that the entry into force of the Treaty goes as smoothly as possible. In this connection, the Presidency will present a report describing the state of play with regard to all of these issues. In this report, we will present the Member States' views on issues relating, for example, to the European External Action Service - an issue that we will debate here this afternoon - the scope of this Service, its legal position, staffing and financing. I have read Mr Brok's report, which was adopted in the Committee on Constitutional Affairs on Monday. As I said, we will discuss this in more detail this afternoon.
I can already say that, for next week's meeting, this report will provide guidance for the High Representative's considerations to enable him or her, once the Treaty has entered into force, to very quickly produce a formal proposal for how the European External Action Service will function. The Council should be able to adopt this proposal very quickly, hopefully some time during the next few months. We have discussed many of these issues with the European Parliament and we hope that this will continue over the coming weeks.
The major issue at the European Council meeting will be climate change. Our aim is for the Council to take appropriate decisions, including on the issue of financing, so that the EU can continue to play the necessary leading role and thereby contribute to a successful outcome in Copenhagen.
At the Ecofin meeting yesterday, there was a long and involved discussion of the financing issue. The Presidency did its utmost to reach an agreement, but it decided in the end that this matter has to be decided by the European Council. Further debates are needed in some Member States to enable us to make progress in this regard. It is extremely important that we agree so that this process does not falter. At this stage in the international negotiations, we are well aware of the difficulties we are facing. Therefore, the EU, with an agreement on the issue of financing, could bring us a good deal further on in the negotiations.
The European Council meeting comes at an opportune time, shortly before the negotiation session of the UN Intergovernmental Panel on Climate Change in Barcelona and the meeting of the G20 finance ministers in St Andrews. We will only reach agreement in Copenhagen if all parties take action. Right now, the EU's environment ministers are meeting to discuss the conclusions concerning climate change. The aim is to be able to give a comprehensive picture of the EU's position on the issues that are currently under negotiation.
An important part of the Environment Council's conclusions will be to clarify the EU's strategy for a long-term reduction in emissions and to attempt to reach an agreement that may facilitate our decision regarding raising our emissions reduction target from 20 to 30% compared with 1990 levels. The Environment Council's conclusions will also deal with the question of a decision concerning the EU's proposal in the negotiations on emissions reductions for international aviation and maritime transport, develop the EU's strategy for measures in developing countries with regard to measurement, reporting and verification of investments and the role of sectoral mechanisms, and will further develop the EU's strategy to combat deforestation and forest degradation in order to speed up the negotiations.
The European Council will also evaluate the progress made in creating a new framework for the EU's supervision of the financial markets. As you know, the Heads of State or Government reached a very ambitious agreement in June with the goal of setting up a special body that will be responsible for the macro-supervision of the EU's financial system and three European supervisory authorities for the banking, insurance and securities markets. At the end of September, the Commission tabled its package of legislative proposals. This is one of the Presidency's absolute top priorities and we have established an ambitious timetable. Our goal is to have an agreement on the whole package by the end of the year.
I am therefore very pleased that the Ecofin Council was yesterday able to take a major step forward and reach a broad political agreement on setting up the new macro-supervisory body without pre-empting the debate in the national parliaments. The Swedish Presidency was also asked by the finance ministers to continue the dialogue with the European Parliament. We have had very good experience of this dialogue and we think that it works well.
It is now important to take the opportunity to push the work forward as quickly as possible. We need to show that we are doing our utmost to prevent future crises and that we are shouldering our shared responsibility by ensuring that consumers and investors regain their trust in the financial system.
I would also like to say a few words about employment in Europe - an issue that I know the European Council will discuss. Recently, we have noticed cautious indications of a recovery in the economy. However, the situation on the labour markets is expected to get worse yet and we will still need stimulus and support measures.
One issue that it is important for the European Council to highlight is how we will be able to deal with the consequences of the crisis while, at the same time, meeting our long-term goal of increasing the labour supply. A high level of employment is required for sustainable public finances. A high level of employment is also necessary for economic growth, for people's welfare and for a socially more cohesive Europe.
In this connection I would also like to remind you of what we said regarding exit strategies. The finance ministers confirmed that the recovery is real, but fragile. It is therefore important for us to continue with the expansive financial policy. Talks at the Council meeting led to an agreement to formulate strategies on the basis of the principles discussed by the finance ministers at their informal meeting in Gothenburg.
I would also like to say something about energy security. In line with the conclusions from June 2009, the European Council will next week assess what has been achieved with regard to energy infrastructure (interconnections) and crisis mechanisms. We have prepared a report on the progress made since January. The European Council will take note of the report.
The European Council will also adopt the EU Strategy for the Baltic Sea Region. We had a very rewarding debate on this during Parliament's plenary sitting in September. The Heads of State or Government will approve the Presidency's conclusions, which are to be adopted at the General Affairs and External Relations Council on Monday. This strategy forms an integrated framework for dealing with the challenges we face and contributing to economic, social and territorial cohesion within the EU. I am convinced that this strategy can serve as inspiration for other macro-regions within the EU and, in so doing, strengthen European integration. The EU strategy for the Danube region is already taking shape and will be ready to be presented in time for the Hungarian Presidency in 2011.
It is with great satisfaction that the Swedish Presidency can now present the result of this initiative, the inception of which, of course, took place here in the European Parliament. We hope that the European Council will be able to urge all of the relevant players to start implementing the strategy very quickly. That is absolutely necessary if we want to start tackling the serious environmental problems and achieve the objectives of the strategy.
The European Council will also evaluate the progress made in implementing the conclusions relating to the migration situation in the Mediterranean. The Council will welcome the measures that have been taken in the short term - the launch of the pilot project in Malta, for example - as well as the progress made in setting up the European Asylum Support Office. It will also be noted that the EU and Turkey have resumed talks on migration.
We expect the European Council to call for further efforts to deal with the current situation in the Mediterranean region and to continue the work towards long-term solutions based on solidarity between the Member States. We also expect the Council to emphasise the need for increased efforts to implement the EU's Global Approach to Migration. The Council will be urged to strengthen Frontex and to introduce common rules for Frontex operations at sea.
Finally, there will also be a debate on external relations. In June, the institutions were asked by the General Affairs and External Relations Council to review how the EU can further engage in Afghanistan and Pakistan. A first draft was discussed at the informal Gymnich meeting in September and the Member States are currently discussing a detailed proposal in the working groups. At the foreign ministers' meeting next week, the EU will adopt a plan to strengthen our engagement in Afghanistan and Pakistan. The plan will focus on strengthening state capacity and the institutions in both countries. It is extremely important for it to be possible to implement this plan immediately.
Extensive international measures are needed if we are to be able to turn developments around in Afghanistan and Pakistan. Military solutions alone can never lead to a sustainable solution. Without security and control, the economic progress will be lost. We also need to invest in establishing democratic institutions and strengthening civil society. The EU has an extremely important role to play in this regard in both countries. There are common problems as well as regional aspects and, of course, the approach varies between the two countries. We will be discussing this at the European Council next week and I will, of course, be available to listen to any comments and questions from the Members of this House.
(Applause)
President of the Commission. - Mr President, I broadly agree with the lines expressed by Cecilia Malmström on behalf of the European Council. Let me highlight two main issues: the Lisbon Treaty and all institutional matters on the one hand, and the fight against climate change and the prospects for Copenhagen, on the other.
First of all, I think this European Council should be able to take the final decisions to see the Treaty of Lisbon pass into force. For many years, we have known that the ratification of a new Treaty is not an easy business. We have had many setbacks and some disappointments, but every time the overriding case for the Treaty has won through - the compelling case for a democratic and effective Europe. I am confident that this will continue to be the case in jumping this final hurdle to seeing the Treaty enter into force after the strong support given to the Lisbon Treaty by the people of Ireland.
After the conclusion of the ratification process in Poland, we can now say that all Member States have democratically approved the Lisbon Treaty. We only need to see the process of ratification completed in the Czech Republic. Of course, the constitutional procedures under way in the Czech Republic must be respected, so too must be the need to respond to the democratic will to see the Treaty enter into force. That democratic will was clearly shown by the Parliament of the Czech Republic, so I hope that no artificial obstacles and no artificial delays will now cause more difficulties before full ratification.
I have already set out to this Parliament the importance of minimising delays in the nomination of the European Commission. However, we must do all we can to have a Lisbon Treaty Commission as these are critical times for Europe. We need to be able to push ahead with an agenda this Parliament supported when it elected me President for a new term. To achieve this and to have the institutions working properly, we do need ratification of the Lisbon Treaty if we want a strong, coherent and effective European Union. So, I again make it clear that the European Council must assume its responsibilities and there must be a recognition of urgency and a realisation that there will be a real cost to Europe as long as the European institutions cannot work properly.
At the same time, it is right to push ahead now with the work on implementation and to be ready for the entry into force of the Treaty. I know that this Parliament is fully committed to this work. I am pleased to be cooperating with you to ensure that the benefits of the Treaty will come into play as quickly as possible. There are many areas in which this Parliament has already begun its work and has made a major contribution, crystallising ideas in areas like the European citizens' initiative. I know that this afternoon, you will be debating Elmar Brok's report on the European External Action Service. The report starts from exactly the right basis to ensure that the service, like the rest of the Treaty's innovations, makes our Community system even stronger and better performing.
I know there have been concerns from the outset that the EAS will be some kind of intergovernmental body floating outside the European Union system, but the service should be firmly anchored in the European Union system. It should inevitably work very closely with all the institutions, the Commission first and foremost. The decisions it prepares will be taken by the Commission or by the Council in CFSP matters. In fact, I am convinced that its success will depend on this to ensure that the European Union's external action is more than the sum of its institutional parts. If it can work with the democratic underpinning of this Parliament, the Council's connection with national administrations and the Commission's expertise and European vision, that service can truly become a powerful tool for the European Union to achieve its goals on the global stage. A communautaire European external service, a service based on the Community method, will be a strong service for Europe and a strong tool for a united Europe projecting its influence in the world.
At the same time, the European Council must take forward an active policy agenda. It must maintain the momentum of our work to address the economic crisis, mainly its impact on unemployment. We must carry forward the work we agreed at the G20. We must do everything we can to see that the proposals made by the European Commission on financial supervision enter into force as soon as possible. We must push on with our programme to address energy security.
The most important issue in policy terms in the Council will be Copenhagen. A successful outcome at Copenhagen remains a primary concern for Europeans and a major task for the global community. There are less than 50 days to go to Copenhagen. Progress in the negotiations remains slow. It falls again to the European Union to show leadership and to keep up the momentum. The targets we have put on the table have provided an inspiration for others to step up their actions, but we all know that to galvanise real global action, we need to take a further step. We need to help developing countries with concrete ideas on finance, as the European Commission proposed last month. We estimate that by 2020, developing countries will need an additional EUR 100 billion or so a year. Domestic finance, namely from the large emerging economies - developing but emerging economies - and the carbon market should cover a large part of this, but large-scale international public finance should also be forthcoming, with the European Union paying its fair share.
The Copenhagen agenda is not just about climate change. This is, of course, the main target, but the climate is also a question of a development, and we should not forget that very important dimension. This will be a major commitment, especially at a time when public budgets are already under pressure, but we all know that the longer we wait, the higher the costs will be. The task for the European Council is again to find creative solutions, to show that the European Union is united behind the need to fight climate change.
First, Copenhagen must show that the drive to cut emissions is on its way; second, it must show that we are prepared to help those ready to take that step. This is the best way to make the case for the kind of active Europe that the Lisbon Treaty brings - driving ahead with an agenda that shows that the European Union brings concrete benefits for its citizens.
To have an ambitious agenda, we need to have an effective institutional framework, and I come back to my first point. The Lisbon Treaty is the first Treaty of the enlarged Europe. This generation, particularly among our friends in central and eastern Europe, remembers well when Europe was divided, but we are not here for ever. Institutions will last, so we need to have institutions for the enlarged Europe. The Lisbon Treaty is the Treaty for the Europe of the 21st century, with strong institutions which are able to deliver concrete results in the Europe of 27 and more members in the future. Institutions alone, however, are not enough. We need a strong political will to achieve our goals, and I hope that the European Council at the end of this month will show that will for a strong ambitious outcome at Copenhagen.
(Applause)
Mr President, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) expects the next European Council to bring to an end the overly long period of uncertainty over the European institutions and to provide the necessary impetus to establish the new Commission and also the stable President of the Council and the High Representative planned in the Treaty of Lisbon.
Above all, the Council must take the required measures to boost the recovery of growth and to put Europe in the best position to create employment, since the crisis will endure for as long as social cohesion is not re-established.
Firstly, on the institutions, I would like to remind everyone that the Polish President's decision to sign the Treaty means that every country but one has cleared the way for Europe finally to move forward without wasting time.
On 27 October, two days before the European Council, the Czech constitutional court will study the compatibility of the Treaty with the country's constitution. Of course, we will respect that decision, whatever it may be.
On the other hand, my group deplores the fact that the Czech President, although his parliament has as such adopted the Treaty of Lisbon, has produced a new pretext for delaying his signature, since everyone well knows that this is just a pretext. I find it regrettable that other countries are following in his footsteps and, in their turn, demanding assurances on this or that aspect of the Treaty. We must not surrender to the temptation to open this Pandora's box and I congratulate the Presidency for stating this clearly.
The PPE group expects the European Council to indicate clearly that the European Union will not accept any delaying tactics. Everyone in Europe has, directly or indirectly, supported the Treaty and now we must move ahead. Each of us knows that, as long as European public debate is monopolised by the institutional issue and as long as Europe does not have the tools needed to make decisions both democratically and effectively, the real political, economic, social and ecological issues will not be addressed with the speed and seriousness required. We can well see that currently, we are in a stalemate.
Parliament must be able to proceed with the hearings of future Commissioners as quickly as possible and it must be able to decide on the appointments for all the positions available at the Commission and the Council before the end of the year, if possible.
The PPE group also expects from the European Council some clear guidance on economic policy, drawing conclusions from the G20 Summit in Pittsburgh, which produced mixed results, and we are already seeing in the press that it is as if nothing happened.
Europe must do everything it can to enable its businesses to return to a sufficient level of activity to recruit but also to invest in research. Europe must also do everything it can to create a fair commercial environment.
Finally, on climate, I expect the European Council to produce a strategy suited to the situation, that is, the weakness of our partners' commitments so far, less than two months before Copenhagen. I ask this clear question: what pressure are we going to put on the United States, China and all the emerging countries? Moderate and polite pressure or maximum pressure? As much as I congratulate myself that Europe is a pioneer on this issue, it cannot be the only party to make the efforts required to combat global warming.
There are only 50 days before the Copenhagen Summit - 50 days is not much, but it is enough if we know how to be convincing, and therefore I ask you, Mr President of the Council and Mr President of the Commission, to tell us how you intend to use these 50 days.
Mr President, ladies and gentlemen, the October session of the European Council will be a key moment and it will show whether or not Europe is aware of the urgent need to act on the economy, on social questions and to overcome institutional quarrels. My group, the PPE, appeals to the sense of responsibility of each of the EU's 27 Member States.
(Applause)
Mr President, Mrs Malmström, Mr Barroso, before I look at the institutional issues, I would like to make a brief remark about Copenhagen.
You are completely right, Mrs Malmström, and Mr Barroso has reinforced this, that one of the essential decisions which we now have to make concerns Copenhagen. We need binding objectives, not general statements. This will not be easy to achieve, because the Americans have not yet completed their legislative process. We will also have to take some decisions after Copenhagen during the course of next year. However, there must be binding objectives in place at the end of the process. That is absolutely essential.
Secondly, as far as the financial markets and the economic situation are concerned, the bonuses which are currently being paid are both outrageous and provocative. This applies particularly to America, but it will also be the case in Europe. This is not the central problem, but it demonstrates how many managers still do not understand what the new regulation of the financial markets involves and what responsibilities they have to the population as a whole. Mrs Malmström, I admit that you are right that the question of employment policy in particular must be given priority. It is not just about retaining the stimuli which were put in place as part of the economic recovery plan. It is also about introducing new measures to stimulate employment.
Yesterday, the President of the Commission gave a positive response to Stephen Hughes's request. I am very pleased that we have at least been able to reach a consensus that employment policy must lie at the heart of our activities over the next few years.
Now I would like to say something about Lisbon. Firstly, with regard to the lack of a signature from Václav Klaus, I am assuming that the constitutional court will make a positive judgment. I find it unacceptable that the Beneš Decrees are being used in this way, that this issue may perhaps be reopened and that the signature may be delayed. I would like to remind my fellow members from the Czech Republic that before their accession, we commissioned a report on the Beneš Decrees - Mrs Malmström, you will remember, because at that time you were one of us - which investigated whether the Beneš Decrees presented an obstacle to the accession of the Czech Republic. The majority opinion at the time was that they did not. The decrees do not have a different impact now, but they did have an impact at the time that they were drawn up. When we say that the Beneš Decrees were not an obstacle to the accession of the Czech Republic, this means that it is unacceptable now to use the same decrees in order to refuse to sign the Treaty of Lisbon. We must make our opinions quite clear in this regard.
The Treaty of Lisbon has two main objectives: on the one hand, more democracy in Europe, which includes more parliamentary democracy, in particular in the European Parliament
(Protests)
you do not want that because you are not in favour of more democracy - and, on the other hand, more efficiency. Mrs Malmström, it is now a very important task for you to ensure in the next few weeks that the institutional issues and the staffing issues do not stand in the way of this. Yesterday, Mr Barroso rightly said that we need a Council President over whom we have no influence, but who can work well with the Commission - and I would add here with the Parliament - and who believes that the community method lies at the heart of the decision-making process. That is very important. We do not need a Council President who shows off, dazzles everyone and tries to pull the wool over our eyes. We need a Council President who can work with us effectively.
Of course, we need an External Action Service, not only for the reasons mentioned by the President of the Commission and to provide effective regulations concerning unity and a common foreign policy, but also for reasons of parliamentary control. It is not acceptable for items suddenly to be removed from the Treaty of Lisbon, which is intended to give more parliamentary control, with the result that we ultimately have less parliamentary control, if the External Action Service is to be completely independent.
I know that we must find a compromise. However, you must be aware that we - together with Mr Brok, the rapporteur - fully agree with the President of the Commission that we need a clear structure. The decisive factor for us is once again parliamentary control, including control over the External Action Service and the foreign policy drawn up by the High Representative, although, of course, we acknowledge the role of the Council. As you were once one of us and have fought for this in the Committee on Foreign Affairs, we see you as a fellow combatant in this area. I hope that we can implement the Treaty of Lisbon in the way in which it was intended in order to bring about more democracy, more parliamentary control and more efficient foreign policy.
(Applause)
(HU) Mr Swoboda, you mentioned that the Czech Republic was reassured at the time of its accession that there was no need for concern about the Beneš Decrees as they were not valid. Are you aware that the serious consequences of these decrees are still valid? Therefore, if we have rule of law here, and we regard the whole of Europe to be governed by such, in this respect, the Czech Republic still has outstanding business with both the Sudeten Germans and Hungarians.
Mr Swoboda, could you comment on that?
Mr President, I have become heavily involved in this issue, because many Sudeten Germans live in Austria and I recognise their rights, hardships and worries. However, we must finally lay the ghosts of the past and look to the future. The future is not about the Beneš Decrees. It is about a free Europe with free citizens whose rights are based on the Charter of Fundamental Rights. That is my vision of Europe.
on behalf of the ALDE Group. - Mr President, 'the train has already travelled so fast and so far that I guess it will not be possible to stop it or turn it'. That is a quote from President Klaus and it is probably the only time that I agree with him, that the train has already travelled so fast and so far that it is not possible to stop it or turn it.
This is a major quote from President Klaus, because apparently, it seems that he has accepted the fact that nothing can delay the Lisbon Treaty any longer. I think it is normal that if 27 Member States have ratified it, and have approved it, we can also now have his signature.
I think that this change in his attitude can only be explained by our and your determination to go forward with the whole process as foreseen in the Lisbon Treaty, and we have to continue doing that in the coming days and weeks. I hope days, not weeks. In other words, the best way, in my opinion, to secure President Klaus's signature and the final ratification of the Treaty is simply, Mrs Malmström, to go forward with the whole process and with implementation. He is saying that the train has travelled so fast that it is impossible to stop it, so you have to continue with the train.
In that respect, it is absolutely necessary that the Council speeds up the procedure for the nomination of the new Commission, and puts forward as fast as possible the package for the President of the Council and the High Representative. I repeat that this is the best way to show President Klaus that he is right, that the train is running faster and faster every day, and that there is no other option for him than to put his signature under the Treaty. If you wait, he will wait. If you go forward, he will sign. That is my opinion.
My second point is about the External Action Service. I hope that the Council can reach agreement on that, but not any agreement. We should avoid duplication. My fear is that we are creating two parallel structures at the moment: one is the Commission and Union delegations, as in the new Treaty, which today amounts to more than 6 000 people, local staff included, working for the Commission and the President of the Commission. The other is a new External Action Service with several thousand people working for the High Representative.
At the end of this whole process, it is absolutely clear and necessary that we have only one structure dealing with external affairs and not this parallel structure of Commission delegations on the one hand, and external action services on the other. I hope that we have an agreement in the Council, but I also hope that it will be an agreement in which it is very clear that there can be no duplication in the Commission structures, with Commission delegations on the one side and the External Action Service on the other.
Mr President, Mrs Malmström, Mr Barroso, on the subject of the Czech Republic, I would first of all like to say that I feel that Mr Klaus is a very bad loser and that his actions represent a particular kind of political impertinence. I would like to ask you very, very urgently not to respond to a bad loser who obviously does not even respect Czech law, because he does not respect the constitutional majority which voted in favour of the treaty in the Czech Republic and who disregards the legislation in the Czech Republic, when he demands an opt-out for the Czech Republic concerning the validity of the Charter of Fundamental Rights. In my opinion, that would be one step too far in relation to this Czech troublemaker. The citizens of the Czech Republic, who have done so much for the reunification of Europe when the Germans fled there, deserve something better. That is all I have to say on President Klaus.
(Applause)
On the subject of climate change, Mr Barroso, you have rarely heard me agree with you as much as I will today. I am very, very enthusiastic about the fact that you have once again said here how important it is for the Europeans to make a clear commitment to contributing a specific sum to the international fund for climate protection measures for the developing countries. Yesterday, I was ashamed to read that the German state secretary for finance, who was taking part in negotiations in Luxembourg, compared the negotiations to a game of poker. He said that when you play poker, you do not tell anyone what you have in your hand. However, the preparations for Copenhagen are certainly not a game of poker. As Mrs Merkel and other leading politicians in the European Union have repeatedly said, this is the biggest challenge of all. This is the most important challenge for the community of people who live together on this planet. I believe that this must be taken seriously.
From 2020 onwards, EUR 100 billion should be available to help the developing countries to meet the obligations concerning climate protection that they must then take on and to carry out their adaptation measures. This would amount to around EUR 3 billion from 2020 onwards for a country like Germany. In comparison to what we are currently making available in economic recovery packages or to rescue the financial sector, this is peanuts. I am ashamed that failure in Copenhagen and this dreadful, embarrassing poker game are being accepted. The way in which the European Union negotiated yesterday in Luxembourg demonstrates that it is not the driving force. It has not taken on the leadership role in international climate protection. Instead, it is one of the major blocks to progress. You must realise that all of the negotiations today in Luxembourg and next week in Brussels are being followed throughout the world.
I can only call on Mr Barroso urgently once again to ensure that the Commission stays on course. The financing for this international fund must be transparent. We have been talking about this for two years, ever since Bali. Mrs Malmström, I believe that the Swedes are doing the correct thing in the negotiations. You must remain consistent and respect the vote in Parliament's Committee on the Environment, Public Health and Food Safety. The objective is to reduce CO2 emissions by 30% by 2020. If we lower our sights, we will never achieve the two degree goal.
I have a major problem with the credibility of the Swedish Presidency of the Council. I believe that you should finally convince your state-owned company Vattenfall not to invest consistently and unrestrictedly in coal throughout Europe and, in particular, not to invest primarily where no certificates need to be purchased. This strategy on the part of Vattenfall goes against your good reputation in the preparations for the world climate negotiations. I would also ask you to ensure that the legal proceedings initiated by Vattenfall against the Federal Republic of Germany to bring about changes in Germany's environmental law in favour of Vattenfall's coal-fired power stations are dropped. I believe that unfortunately you have a small, but growing black spot on your otherwise spotless reputation. You should ensure that everything is in order before you go to Copenhagen.
Colleagues, please keep to the allotted time. Your speeches are very important but nevertheless, I have another request for a blue-card question. I am not going to take every blue card because we must go ahead with our discussion. In a few minutes, there will be another request; if it is a Rule 149(8) request, I will take it.
on behalf of the ECR Group. - Mr President, may I first of all congratulate the Swedish Government on its Presidency in general and particularly on the way it has attempted to advance the very important issues of climate change and dealing with the economic and financial crisis that faces us. I think Mr Reinfeldt and his government deserve our thanks for the way they have done this but, as has been the situation in many Presidencies, they have also had to accommodate a lot of internal institutional distractions - in this case, in relation to the Lisbon Treaty.
Institutional theology is not the priority of the citizens of Europe. What we need, of course, is the Lisbon Agenda, not the Lisbon Treaty.
The Lisbon Agenda has a noble objective: an objective of creating the most dynamic and competitive knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs, greater social cohesion and respect for the environment by 2010.
Now that should have made a real difference in the lives of millions of people and provided a firm foundation for our economic future and yet, as Mr Reinfeldt himself said, the Lisbon Agenda has been a failure.
Why can we never actually get results that matter to our citizens? The laudable aims in the Laeken Declaration were not then put into practice, and now the Lisbon Agenda faces the same lack of purpose and achievement.
So near, Mr President, but so far, and again initiatives relating to the economies of Member States must be clearly understandable to ordinary people. Job creation should not be about creating jobs for former Prime Ministers to be President of the Council, or for globetrotting aficionados to be High Representatives for Foreign Affairs.
Those two jobs will hardly help hard-pressed small and medium-sized businesses in any of our countries. They will not ease the crisis being borne by millions of families right now.
And institutional changes do not help with climate changes. The greatest threats to our world need confronting, and practical and workable solutions need to be found. Thousands of pages of text, most of it too complicated for our citizens ever to understand, simply consumes the trees that we need to protect.
Let us put pressure on the world community to come together to save the planet for future generations, not on those who do not fully share the enthusiasm of some people for the European institutions.
Despite all this, I do hope that the Swedish Presidency is able, in the time remaining to it, and indeed at the summit, to focus the attention of all European leaders on the major issues that concern the people - those issues they concentrated upon at the start of their Presidency regarding the economy, Europe and indeed climate change. I wish them well in the remaining time and thank them for their work so far.
Mr President, Mrs Malmström, Mr Barroso, there has been much speculation over staffing issues during the last three months and over the possible entry into force of the Treaty of Lisbon, which my group has rejected for three good reasons.
In simplistic terms, firstly we want priority to be given to a social Europe rather than to a radical market orientation. Secondly, we want disarmament instead of the development of military capabilities and, thirdly, we want more direct democracy rather than a Europe made up of elites.
We should at long last be dealing with specific issues of content. While we are arguing over names and positions, more and more people are losing their jobs. The banks have, of course, been rescued. At the same time, Mr Barroso is calling for us to bring an end to the economic recovery plans soon - yesterday the deadline was set for 2011 - and for the budget deficits in the Member States to be reduced quickly. This will mean reductions in salaries and pensions, cuts in public services and social security provision, higher value added tax and a lack of collective agreements. One current example of this can be found in the German commercial cleaning industry where workers have been on strike for three days.
These are the problems which are affecting people in Europe and these are the problems which the Council should be dealing with. Instead of this, the main subject of concern is adding clauses to the Treaty of Lisbon to encourage the Czech President to sign it. If this is really as simple as it seems to be in practice, I would ask the Heads of Government to think more carefully about a social progress clause in the Treaty of Lisbon. That would be much more appropriate.
At the beginning of the parliamentary term, a series of positive proposals were made concerning a more social EU policy. This did not just relate to the social progress clause. It was also about a new economic recovery plan for Europe in order to create and retain jobs and about increased investment and sustainable environmental growth.
A European Employment Pact for more and better jobs, for equal pay, for more rights for employees and better working conditions was called for. There were discussions about increased solidarity among the Member States and ensuring the sustainability of the social security and pension systems.
I have not yet identified any strategy within the policies of the Member States or the policies of the Commission which might lead us towards these objectives. Of course, the Council must now consider the appointments to the new Commission and the possible changes to the Treaty of Lisbon. However, the focus must be on the problems I have referred to and on their solutions. My group's vote on the College of Commissioners will be dependent on this.
on behalf of the EFD Group. - Mr President, Mr Barroso said this morning that all Member States had democratically ratified this Treaty. That is not true. The British people have not had a say on this, despite being promised it, and until we get a referendum on this, I will refuse to recognise the legitimacy of this Treaty.
(Protests)
Now all eyes are on President Klaus and what he may or may not do next week, and it is interesting. I know that you all hate President Klaus because he believes in national democracy.
(Protests)
But what he is doing here is that he is standing up and defending the Czech national interest. He fears German claims over Sudeten properties and, having listened to German politicians on this subject, I think he is absolutely right to be fearful.
So, hang on, President Klaus; if they do not give you what you want, do not sign the thing. If they do give you what you want, it will need to be reratified in 25 Member States, which will mean that the British will have a referendum, and I am sure, as democrats, you would all like to see a British referendum on this Treaty. I certainly would.
And I wonder, at the end of this summit, are we really going to have a new European emperor? Is it going to be Tony Blair with his Empress Cherie? Well I have reached the conclusion that I want Tony Blair. Please do appoint Tony Blair, the man that gave away GBP 2 billion of the British rebate in return for nothing; the man who promised us a referendum on the constitution and refused to give it to us.
It is perfectly clear that, in this European Union, the prize for national betrayal is a high one indeed. So please appoint Tony Blair. It will bring home the truth to the British people that it is not the elected representatives that matter in this European Union, it is people that give away national democracy in favour of the European Union that win the top jobs. Please, please, give us Tony Blair as the first President of Europe.
Mr President, it is disappointing - but not unexpected - that the Council and the Commission are determined to push ahead with the Lisbon Treaty. I know that it might not be popular in this House, but it is my genuinely-held belief that in the United Kingdom, there should be a referendum on the Treaty. I do not understand why both Conservatives and Labour are unwilling to give that.
However, this morning I want to direct your attention, Minister, in particular, to the financial crisis that continues to dog Europe. Last night, Mr Mervyn King, Governor of the Bank of England, indicated that UK lending to the banks was close to GBP 1 trillion. Indeed, he indicated that never before had so much money been owed by so few to so many people and with so little real reform. Mr King went further to indicate that regulation of the banks was not enough, but that there was a moral dilemma at the heart of this banking crisis in that financial and banking institutions knew that they were too big to fail and that the taxpayer, whether in the United Kingdom or in any of the other regions of Europe, would always have to help them out, no matter what the crisis. This is a very serious charge, Minister, and comes from one of the banking world's own leading members. There must be a will to tackle this moral dilemma at Council meetings, and this House would be interested to know what that will is and how it will be done.
Mr President, thank you for giving me the opportunity to make a few comments now, even though I will, of course, remain here until the end of the debate.
I would first like to address Mr Verhofstadt. No, I do not think that it will be possible to stop the train either. I hope that the train will enter the station very, very soon. I can assure both Mr Verhofstadt and the honourable Members that the Swedish Presidency is in very close contact with the Czech Republic and we hope very soon to be able to give a more exact and definite answer to the question of what is to happen with the Treaty and when. Like you, we are keen for everything to fall into place as quickly as possible, with regard to both the posts that are to be filled and the list of commissioners that is to be presented to the European Parliament for the hearing that you are to hold. During the summit, we will take all the necessary decisions that it is possible to take. We will have all the preparations in place for the Treaty of Lisbon to enter into force as soon as we have all the ratifications.
I would also like to express my thanks for the huge amount of support that Members from all groups have shown for the Presidency's absolute top priority, namely to reach an agreement in Copenhagen. This is extremely important. There is a huge amount of responsibility resting on Europe's shoulders to settle the issue of financing so that we can show that we are taking our share of the global responsibility and can send out the appropriate signals.
Mr Daul, we have very intensive contact with other players. In only a few weeks' time, we have the summit with Russia and China, as well as the US, and climate and energy issues will, of course, be given priority in discussions with all of these countries. We also have the working group meetings and the Barcelona Summit in ten days' time. In addition, the finance ministers will meet in St Andrews, so there are many opportunities to talk about this. I am not satisfied with the results so far, but I remain totally optimistic that we will still be able to reach an agreement in Copenhagen. People all over the world are expecting us to do so.
I also believe that it will be a very good thing if the EU can show results with regard to the handling of the financial crisis. Even though we are now seeing some positive signs, we still must not forget that we need to have the new supervisory bodies in place so that we can be better equipped to avoid similar crises happening in future and to be able to recognise them in time. I therefore hope that monitoring systems and the macro-supervisory body can be established as soon as possible.
Institutional issues are extremely important. It is important for the European Union to be able to take decisions and for this to be done democratically and in an effective manner. In this regard, the Treaty of Lisbon is an important instrument. At the same time, the European Union will never win the trust of its citizens if we do not deliver results on specific issues. The handling of the economic crisis and environmental issues are what people the world over, not least in the European Union, are concerned about. If we can move forward and achieve results at the summit and later in the autumn, then I believe that it will create a very good basis for increased legitimacy and trust in the European institutions.
Mr President, I think that the Chairman of the Group of the European People's Party (Christian Democrats), Joseph Daul, and Mrs Harms have asked some very important questions.
How can we ensure success at Copenhagen, especially when other partners are not making the same effort? In fact, there are difficulties, because there is a clear lack of ambition on the part of some developed countries in terms of a concrete commitment to reduce emissions. The largest economies in the developing countries are also unwilling to integrate their national plans for mitigation with the global agreement and, at the moment, there is no credible financial plan.
So, what do we do in this case?
Firstly, I believe this is not the time for Europe to rein in its ambition. That would provide an excuse for the negative elements not to make any effort. Consequently, it is our job to continue to demonstrate ambition and leadership but, at the same time, and here I am replying in concrete terms to Joseph Daul, to say that our offer, especially our financial offer, is a conditional one. We are prepared to help those countries which are making genuine efforts to reduce emissions. It is therefore important to make a conditional offer in financial terms, but to rein in our ambition would be a mistake.
I believe success is still possible in Copenhagen. There are also positive aspects. The United States has re-entered the negotiations. It should be recalled that a few years ago, the United States was not really participating in the process but they are now committed to the negotiations. It should also be recalled that Australia and Japan have announced ambitious goals - not yet in binding terms, certainly, but at a political level. Even China, Mexico, Brazil and South Korea have announced ambitious national plans but have not yet agreed to integrate them into a global agreement.
Let us, therefore, emphasise these positive aspects and create this dynamic and I hope that the European Council at the end of this month will not supply the sceptics and the Cassandras, who are already saying that we need a plan B, with ammunition. I have already said that there is no plan B, because there is no planet B. What we need to do is concentrate and not miss this historic opportunity afforded by Copenhagen.
My final point is to express my surprise. I would never have expected a British Member of this Parliament to question that great institution that is the British Parliament. One of the greatest contributions of Britain to civilisation was, and is, the British Parliament.
(Applause)
Let us be clear. The British Government has negotiated the Treaty. The British Government has signed the Treaty. The Parliament of Britain - the House of Commons and the House of Lords - have approved the Treaty. Her Majesty the Queen has ratified the Treaty. The instruments of ratification of the UK are deposited in Rome.
So the United Kingdom has ratified the Lisbon Treaty and I hope that everybody - particularly the British Members - respects the British democratic system.
(Applause)
(DE) Mr President, ladies and gentlemen, Mr Farage is now leaving. I hope that there is no one in this Chamber who hates what he has implied about us. Hate goes against the European ethos, and egoism, protectionism and nationalism are the greatest enemies of the Community of the European Union.
Secondly, I hope that there is no one in this Chamber who is playing off parliamentary democracy against the citizens and who sees a dividing line between us and our job as representatives of the citizens, as he has implied.
We have all seen the sparks flying in the run-up to the summit and we are hoping for a decisive, liberating judgment from the constitutional court. We expect the Council to fulfil its responsibility to Europe, not to allow itself to be held hostage by one person and to take the necessary decisions concerning staffing, the institutions, the schedule, the content and the finances.
However, I also call on the governments not to look for the lowest common denominator when selecting and nominating the commissioners, but instead to find the best solution for the Community of which we are all a part. I call on the governments not to play the familiar old party political games when selecting the commissioners, but instead to put common European responsibility at the heart of the selection process. I call on the President of the Commission to produce an ambitious set of requirements for the commissioners and the Member States.
My second point concerns supervision of the financial markets. I welcome the proposals for macro-supervision, but they do not go nearly far enough. We also need micro-supervision and, in my opinion, the Commission proposal represents the lowest common denominator, the minimum. We must go further. We must put in place a supervisory body for the European financial markets which has the authority to take the necessary measures, similar to the European Central Bank.
(The President cut off the speaker)
(DE) Mr President, the demand from Václav Klaus for an addition to the Charter of Fundamental Rights is both arbitrary and superfluous. However, it is easy to oppose, because the charter refers only to EU law and applies only to the future. Therefore, if necessary, the Council should make a political declaration. In a few weeks, the ratification of the treaty, which we have been waiting nine years for, should then take place.
The European Council must make the necessary preparations, but should not jump to any hasty conclusions. This applies also to the European External Action Service. The High Representative is responsible for proposing a concept for the service, not the Council bureaucracy. I would therefore ask the Council Presidency to ensure that the service is not in a position off to one side, but can integrate itself into the community system, as Mr Barroso has said.
This treaty gives us the legal basis for a common energy policy and for a common climate protection policy. I can only hope that the fog lifts before Copenhagen, because we must not leave these questions open until the conference. The Committee on the Environment, Public Health and Food Safety has made clear demands, including with regard to financing. I hope that there will be agreement on a financing concept next week at the summit. Furthermore, we need internal burden-sharing within the EU. Germany and other countries must give way, as we need a fair deal both within the EU and between the EU and the developing countries throughout the world.
(FR) Mr President, I would like to ask three questions.
Firstly, there is the issue of climate change. Everyone can see that the European Union has a special duty to lead the nations of the world in Copenhagen. To do this, we must be demanding and ambitious as far as goals are concerned, but we must also acknowledge the debt we have to developing countries. Each country must agree to make an appropriate financial effort. If we cannot demonstrate solidarity, this will not work.
My second point concerns the issue of migration. It is obviously good to improve the operations of Frontex, but if we really want to help the countries of southern Europe, then we must move towards harmonising the right to asylum, review the Dublin Convention and, most of all, finally draw up a genuine immigration policy. I believe this is the only way of addressing this issue in a calm and responsible way.
Finally, the third issue is foreign policy. The Council is going to take the issue of the External Action Service forward. So much the better! We are probably going to have a High Representative. So much the better! Yet what would be better still would be to speak with a single voice, at least on the conflicts shaking the world. I am thinking particularly about Afghanistan, where I want to note that the number of European soldiers committed is almost the same as the number of US soldiers.
There will be an EU-US Summit on 3 November and the Europeans have a special responsibility. They must propose a strategy that is not exclusively military. If we do not do this, no one else will.
(DE) Mr President, ladies and gentlemen, the Treaty of Lisbon is on the home straight and it is now time to look to the future. We must make Europe more social, more environmentally friendly and more democratic. We have a lot of catching up to do in these areas in particular.
I would like to see a Europe in which the citizens regard themselves not just as observers or as the object of the European Community, but as its subject. I would like to see a Europe which people feel is a Europe for citizens, but we have a lot to do in order to achieve that.
I said that the Treaty of Lisbon was on the home straight, but it is here in particular that it can easily be thrown off course.
I am frustrated by the fact that shortly before the completion of the ratification process, we are seeing an increasing number of blatant violations of the European ethos and of European law. One individual European president is attempting to hold his people, his country and the whole of Europe to ransom. Now he suddenly explains that the Charter of Fundamental Rights should not apply in his country. If what I found out yesterday is true, then he has even been given assurances of this kind. This would really be outrageous and I would be pleased if the situation could be clarified and a clear explanation given that assurances of this kind have not been made. Otherwise, it seems that we are returning to the Middle Ages, with despotic rulers granting their subjects only those rights that they are prepared to allow. However, we are not in the Middle Ages, we are in Europe and Europe is a community based on law, a democracy.
The Czech parliament and senate have already voted in favour of this treaty, without making demands of this kind. They have, of course, done this for good reason, because they want the Charter of Fundamental Rights to apply in the Czech Republic. It lies at the heart of this treaty and we should not allow the heart to be torn out of the treaty without good cause.
The fundamental rights are the inalienable rights of all citizens, which should not be available only to some of them. Europe is a community based on law, a democracy. It is not a bazaar. This means that we should prevent dreadful deals of this kind being done with the Charter of Fundamental Rights and we should not, under any circumstances, allow it to be qualified or called into question. We should not permit things of this kind to become negotiable and Europe to be turned into a bazaar.
These events are a demonstration of how important it is for us to strengthen democracy in Europe.
(The President cut off the speaker)
(CS) Mr President, Minister, Commissioner, ladies and gentlemen, I would like to respond to the previous speech. It is absolutely clear that the next meeting of the European Council will be dominated by institutional questions and the process for ratifying the Lisbon Treaty. In the debates on the future direction of the EU, we should, in my opinion, behave towards each other with an appropriate sense of humility and, at the same time, we should calmly respect the sovereign decision-making mechanisms of the various Member States and their constitutional actors.
I would now like to return to my own topic. I personally consider macro-regional strategy to be no less an important item on the Council's discussion agenda. Mr President, ladies and gentlemen, it was already agreed during the last parliament that the Baltic Sea region was suitable for a pilot project aimed at implementing an internal EU strategy for the macro-region and I am therefore pleased that this particular Council decision will most probably be ratified.
At the same time, I believe that the time has now come to begin starting thinking about the issue of how to replicate this pilot strategy. If we take a look at the map of Europe in this context, we will see that the greatest differences, whether economic, social or cultural, still persist along the borders between the former socialist bloc and the West European capitalist states. These differences are apparent here in Parliament as well. Twenty years after the fall of the Berlin Wall, we are still talking about the old and the new Member States. Twenty years after the Velvet Revolution, we are still applying exceptions to the free movement of persons when we make use of transition periods for the free movement of workers. These are absolutely clear barriers which should be systematically dismantled ...
(The President cut off the speaker)
(EL) Mr President, the statements by the Council and the Commission on the forthcoming European Council summit signal an escalation in the anti-grassroots policy of the European Union and of the governments of its Member States, with a new all-out attack on the working classes. The primary objective of the European Union and the governments of its Member States, be they centre right or centre left, is to safeguard the continuing profitability of the monopolies by shifting the burden of the capitalist economic crisis on to the working classes throughout the European Union.
While the European Union has supported the monopoly behemoths with a package of hundreds of billions of euros, and a new round of funding for them cannot be excluded, in this new phase, the faster promotion of capitalist restructurings planned within the framework of the Lisbon Strategy is being favoured. At the epicentre of the anti-labour attack is the abolition of the eight-hour day and collective agreements, and the generalised application of flexicurity and temporary flexible and badly-paid jobs, by strengthening the institution of local employment agreements and internships. Social security, health, welfare and education systems are being laid on a Procrustean bed, with sweeping changes being made to the detriment of workers, further paving the way for the penetration of monopoly business groups in these wealth-producing sectors for capitalism. At the same time, mass redundancies, over five and a half million last year, employer terrorism and intensification of work have created mediaeval conditions in the workplace. One typical example is the long-standing crime being committed against the workers of France Telecom, where 25 workers have been pushed into suicide by unacceptable working conditions and the intensification of slavery.
Mr President, the big problem for the Member States is, as Mr Bisky said earlier, the crisis in jobs. Youth unemployment is 24% in France, 25% in Italy and 39% in Spain.
Nevertheless, we can be sure that the European Council meeting will be saturated with a colossal triumphalism in the context of mass unemployment. This triumphalism is improper and distasteful, and it will be there because the elite assume that they have got their Lisbon Treaty.
All the moves so far towards your European superstate have taken place by stealth or manipulation and, in the case of the Lisbon Treaty, the manipulation has been so shameless and so blatant that the Treaty lacks democratic legitimacy. From that, there will be consequences. To quote, 'They are ringing the bells now; very soon they will be wringing their hands.'
(HU) Mr President, Mrs Malmström, ladies and gentlemen, any debate about the signature of the Treaty of Lisbon is superfluous until we have clarified with each other what our most fundamental values are. Allow me to give you a few examples relating to the largest disenfranchised minority in Europe, which is the Hungarian community living outside the Carpathian Basin. Are you aware, for example, that territorial self-determination for the two-million-strong Hungarian community in one of the European Union Member States is still not on the agenda even to this day, although we all know that territorial autonomy is a European legal institution?
Are you aware that in the same country, Romania, several tens of thousands of Csango Hungarians cannot, even to this day, worship and be taught in their mother tongue? We then have a state which is younger than me, Slovakia, with its Slovak language law, which we can rightly say brings shame on Europe. To top it all, there are despicable politicians who are using the inhumane Beneš Decrees as a basis for negotiation. What kind of dictatorial, racist Europe do we live in then, where the Beneš Decrees can be regarded as a basis for negotiation? We have had enough of having dictatorships being forced on us, always under the guise of democracy.
We Jobbik MEPs would like to live in a Europe without the Beneš Decrees, without a Slovak language law and without a Treaty of Lisbon, where there is not a single Hungarian persecuted on account of their ethnic origin and mother tongue. I would like to ask Mr Swoboda then: if he said that the Beneš Decrees are not valid, when were the victims compensated?
(RO) There are certain speakers in this Parliament who, regardless of the topic being discussed, talk on the same subject, not always in an appropriate manner.
The first priority during the European Council meeting must obviously be to find a solution so that the Czech Republic can finalise the procedures for ratifying the Treaty of Lisbon. However, this solution must be a fair one for all the other Member States.
At the same time, we must not forget the current economic crisis which we are still facing and which we must also find immediate solutions for. The economic and financial crisis, along with the special financial measures adopted last year, have destabilised in an alarming way the public finances of the majority of the European Union's Member States. So far the Commission has 17 of the 27 Member States in its sights for having an excessive deficit, with estimates showing that another three Member States will soon be in the same situation.
Regardless of their economic power, Member States have exceeded the figures committed to as the crisis has caused a sharp drop in budget revenue and growth beyond the public expenditure planned for. There are actually clear conditions for an economic recovery in the near future, which is why we can initiate the discussions on reducing the financial incentives in certain areas.
However, we need to take into account the specific situation of each Member State separately and the European institutions must acknowledge that we are not yet at the point where public support can be waived completely for all economic sectors. Member States must agree on continuing the recovery strategy and on suitable instruments for supporting this, including stepping up structural reforms which may, in the medium term, reduce the fiscal deficit and naturally contribute to economic recovery.
If the post-recovery period is not managed properly by Member States, it may destabilise the European Union's internal market. Therefore, the decision in favour and permission to continue providing public support must be made based on the specific conditions from one state to the next.
(FI) Mr President, I agree with Mr Marinescu that the forthcoming Council should find a solution to two issues. One is completing the ratification of the Treaty of Lisbon, and the other is new cures for the economic and financial crisis. We are presently living through the deepest crisis in Europe's economic history. This crisis will mean a thorough shake-up of people's opportunities, income, pensions and jobs, and we must be aware of that.
The European Union began its recovery very well. We should thank the Commission for that. The Commission and the European Central Bank even acted so quickly that the United States of America followed Europe's example. Then things rather oddly began to slow down and people started to say that the crisis was over. The crisis, however, in fact lies ahead, because a four-bladed guillotine hangs over the European Union, in the shape of growing unemployment, indebted national economies, an ageing population, and the huge structural change which will take place in the forestry industry, the car industry, and so on.
Actually, the only good thing about this economic crisis is that policy is required to resolve the problems. As for the new financial architecture, the Commission is being quite unambitious about this. Hopefully, the financial crisis work group that Parliament has set up will be a new source of guidance. The objective must be the regulation of the financial markets. Over-regulation, however, must not be allowed to prevent growth and employment.
(DE) Mr President, Mrs Malmström, Mr Barroso, Mrs Wallström, I am guessing, Mrs Malmström, that you have so many subjects to discuss that you would rather have two weeks than two days for the summit next week. These are subjects which are of genuine importance to the citizens of Europe, such as the economic crisis and how it can be overcome, highlighting opportunities to create new jobs and, of course, Afghanistan. These are not new subjects. However, what is new is that this time, it is possible to discuss everything from the perspective that the EU will really be able to function more effectively and that we will have a new treaty.
This is an exciting prospect and, therefore, you should now act quickly to implement a common supervisory structure for the European financial markets, to put in place a common foreign policy and to prepare for the summit in Copenhagen. You should also clarify quickly what the future leadership structure of the EU will be and bring an end to this self-absorption. What we need is less navel-gazing and more reports of success from the European Union. For this reason, I wish you success, luck and all the authority you need.
(IT) Mr President, ladies and gentlemen, I should like to point out that I am unable to make my speech in Catalan since it is not yet an official language, even though it is the language of more than 10 million European citizens. For that reason, I am speaking today in Italian.
The Finnish Government recently recognised the right of all citizens to have a broadband Internet connection as a universal service. This service is, in fact, an element of economic development, social justice and territorial balance, because it guarantees access to information, thus preventing the digital divide. In the same way, affordable broadband access is crucial when it comes to building the knowledge-based economy laid down in the Lisbon objectives.
Will the next European Council adopt measures to ensure that the European Union as a whole sets the world an example in this area too?
Mr President, there will be many important issues discussed at the European Council, but from my point of view, one of the most important is the future of the Lisbon Treaty.
Many speakers in this debate have spoken, without any apparent irony at all, of the Lisbon Treaty bringing increased democracy and accountability to the EU institutions, forgetting that they deliberately took a view that there should be no democracy or accountability in the progress of that Treaty itself. There was active collusion between the Heads of Government to avoid any referenda taking place on the Treaty lest the people were inconvenient enough to actually say they did not want it.
I listened with great interest to Mr Barroso's comments earlier. Let me explain to him why people in the UK are so angry about this. In the 2005 UK general election, all three main political parties committed themselves in their manifestos to a referendum on the European Constitution, as it then was. It subsequently became the Lisbon Treaty, effectively the same document. In the vote in the House of Commons, two of those parties then reneged on those promises and refused people a referendum, so it is a matter of basic trust and accountability in politics. People want the referendum that they were promised. If they had not been promised it, then Mr Barroso's comments would have been correct and there would have been the normal parliamentary ratification process in the UK.
I supported Mr Barroso in his re-election, but we do not need lectures from him about trust and accountability in politics when, at the same time, he seeks to support those who would deny people a referendum. So that, in short, is why people in the UK feel so strongly about this referendum. They look over the water to Ireland and see that the people of Ireland have been asked to vote twice on the document when we have been denied the possibility to even vote once. You cannot, on the one hand, argue that it will bring increased democracy and accountability to the EU whilst, at the same time, denying the electorates of the EU any say whatsoever on this document.
(IT) Mr President, ladies and gentlemen, I too should like to make a few points which, in view of the possible entry into force of the Treaty of Lisbon, must be developed, and also, I would say, above all, in the light of the very significant effect of the German constitutional court's recent judgment on the Treaty of Lisbon.
I should like to concentrate in particular on the issue of the lack of democratic legitimacy as a result of two aspects: the inadequate representation in the European Parliament, and also in the various European institutions, of countries with the largest populations, and the lack of consideration shown for the national parliaments with regard to the exercising of sovereign powers at European Union level.
I should like to mention another, in my view significant, shortcoming of the Treaty of Lisbon, which is that the role of the regional parliaments is basically ignored. While little consideration is shown for the national parliaments, I would say that the principle of subsidiarity has been dealt a kind of death blow by the Treaty of Lisbon as it stands today.
The judgment by the German constitutional court, precisely because of its authority and its strength, should have led, and should still lead, to a comprehensive legal and political debate in this House that specifically deals with the dangers, the risks that may arise as a result of the European Union federalisation process introduced by this treaty.
I also wish to mention the rights of stateless nations, from Padania to Brittany, Corsica to Valle d'Aosta. There are dozens of stateless nations that should be mentioned, bearing in mind the fact that what the founding fathers wanted to build was a Europe of the nations, not a federalist Europe or a Europe of the biggest interests.
(DE) Mr President, with regard to the subject of illegal immigration in the European Union, I would like to point out that there has been a significant and very serious increase over the last year. According to the Commission, the number of illegal immigrants recorded has risen by around 63%.
In 2008, 62 000 sets of fingerprints of illegal immigrants who had been apprehended were entered in the EURODAK database. We cannot even guess at the number of immigrants who were not caught.
The geographical situation of Austria, where I come from, makes it a particularly popular destination and this has had disastrous consequences. For example, 58 of the 64 Kurds who were apprehended recently disappeared into the reception centre and immediately submitted applications for asylum, which involves a long-winded procedure.
The burden represented by the constantly growing number of illegal immigrants - I would like to emphasise the word 'illegal' here - is becoming unbearable for the citizens of the EU. If we do not solve this problem quickly, we should not be surprised by the growing scepticism about the EU and the sense of resignation among our citizens. I therefore ask the European Council to consider this subject on 29 and 30 November.
(DE) Mr President, Mrs Wallström, Mrs Malmström, ladies and gentlemen, the Treaty of Lisbon must now enter into force and be implemented quickly. More than ten years of debates among the institutions are enough. Now, at last, we need these instruments in order to be able to help the citizens of Europe. Particularly during this economic crisis, we must do something for the citizens in the fight against unemployment and similar problems. For this reason, we should rapidly bring these debates to an end.
This is why I am asking President Klaus to clear the way for the treaty which has been ratified in all 27 countries. In the Czech Republic, the constitutional court has said 'yes' to the treaty on two occasions and it will do so again for a third time. It is also perfectly clear that the Charter of Fundamental Rights is only applicable in the context of European law. Land regulations are exclusively a matter of national authority. The law in force before Community law will not be invalidated by Community law. These three safeguards are in place, so he has no need to worry. If necessary, the European Council will have to clarify this once again by issuing a declaration.
In this context, I would like to make another comment. The implementation of the treaty must reflect the three principles of the draft constitution and the Constitutional Convention: efficiency, transparency and democracy. At this point, I would like to mention the External Action Service in particular, as we will be debating this subject again this afternoon. Transparency, democracy and, in particular, the principle of community must not be sacrificed in order to achieve efficiency. The necessary safeguards must be put in place. We could say that part of the Commission has a sui generis character, but it is possible to discuss all sorts of issues here. For this reason, Mrs Malmström, I would like to ask you to drop your government's current plans and not to draw up guidelines for the External Action Service during the meeting of the European Council next week, which would limit the scope for negotiation, but instead to come to final decisions on this subject together with the new High Representative so that we have a common, fair basis for negotiation.
Mr Brok, you mentioned 10 years of debates about the Lisbon Treaty. Has it occurred to you that, in the 10 years of debates, you and your colleagues have simply failed to convince enough people, and that is why you and your colleagues have had to resort to the blatant manipulation to which I referred earlier to get the Treaty through?
(DE) I would like to say to my fellow Member that the institutional changes resulting from the Treaty of Nice, the Constitutional Treaty and the Treaty of Lisbon have always had the broad support of the people of Europe and the broad support of the majority of European states. There have always been individual states which have made different decisions, partly for internal political purposes. Now the decision has been made in the parliaments of 27 states - and parliaments are not a second-class form of democracy - or in referendums as in Ireland. As a result, a vast majority is now in favour of the Treaty of Lisbon, including the majority of your own people.
(CS) I would like to make a few comments ahead of the European Council meeting concerning the ratification of the Lisbon Treaty in my own country, the Czech Republic. The Czechs have given a clear 'yes' to the Lisbon Treaty through their elected representatives in both chambers of parliament. All of the public opinion polls indicate that they want President Klaus to sign the Treaty quickly. The Czechs also want to be guaranteed the same human, civil and social rights in Europe as other Europeans. It is for this reason that they also gave a clear 'yes' to the Charter of Fundamental Rights. President Klaus is known for his long-standing opposition to the Charter, and particularly its social sections. Now, under the pretext of the so-called Sudeten threat, he is attempting under pressure of time to negotiate an opt-out for the Czech Republic.
The European Union must not play this dishonourable game. A majority of Czechs want the Charter in its entirety, including the social sections. It is sad, regrettable and demeaning to the role of the Czech President to drag the Sudeten Germans into this game 65 years after the end of the Second World War. Both the Czechs and the Sudeten Germans have experienced more than enough horror and suffering through war and displacement. I firmly believe that both the Czechs and the Sudeten Germans have learned from this tragic experience and that the Czechs, Germans and Sudeten Germans want to live together and build a new united Europe together in peace and cooperation.
Mr President, the Swedish Presidency and the Commission both refer to the importance of an EU agreement on the financing of climate change measures for developing countries. I agree. But the offer on the table from the Commission is a smoke-and-mirrors proposal which developing counties have every reason to question.
Mr Barroso said just now that the carbon market in emerging countries will cover most of the EUR 100 billion a year estimated cost of climate change mitigation and adaptation.
But there is no certainty that the international carbon market will deliver EUR 38 billion a year in financial flow to developing countries. We have seen how unstable the carbon price has been in the EU ETS and how long it is taking for a proper carbon market to emerge.
A further major flaw is the assumption that developing and emerging countries will be happy to fund their own energy efficiency measures. That is absurd. What is blocking energy efficiency in our own Member States is the lack of up-front funding mechanisms, yet we are assuming that developing countries can find their own money. We need to have extra finance.
(DE) Mr President, I would like to make three comments on the forthcoming Council meeting. Firstly, the Irish 'yes' vote is, in my opinion, primarily a result of the financial crisis, while the banks were rescued a year ago with taxpayers' money. Now the bankers will once again be receiving record salaries. The EU will certainly be measured by the extent to which it can bring an end to the disappearance of billions of euros of tax payers' money into this black hole.
Secondly, new faces are filling the top positions within the EU as a result of the Treaty of Lisbon. Their professional qualifications are definitely second-rate, because the majority of the candidates are failed politicians who have been voted out of power in their native countries. Who will represent the EU now? The Council President, the High Representative or the Commission President? There is certain to be chaos.
My third comment, Mr President, is as follows. If President Václav Klaus of the Czech Republic signs the Treaty of Lisbon, on the condition that a footnote is included which ensures that the Beneš Decrees remain in force, in other words, decrees which run contrary to international law and human rights, then there will be two types of fundamental rights: those for Germans, for Sudeten Germans and for all the others. That cannot be allowed to happen!
Mr President, with the Lisbon Treaty approaching, we expect the October European Council to make progress on one of the priority issues - the European External Action Service. The European Parliament has consistently called for the creation of a genuine common European diplomacy. The EAS has the potential to ensure the unity and consistency of our external action, which is most needed if the Union is to act with one voice and meet external challenges such as energy security in an efficient manner.
To seize the opportunity offered by setting up the EAS, we expect the Council to take into consideration the position of the European Parliament adopted this week in the Committee on Constitutional Affairs, and especially the following. To have a strong external policy, we need to equip the new head of European diplomacy with proper instruments to enable him or her to strengthen our foreign policy. The EAS should be based on the Community method with the clear involvement of the Commission and the European Parliament. The scope of the HR's competence needs to be large, involving such CFSP-related policies as enlargement, neighbourhood, trade and development.
The condition for a strong, coherent foreign policy is democratic legitimacy, which can only be provided by the strong involvement of the European Parliament. This involvement should be considered at two stages: ex ante consultation of the Parliament during the process of setting up the service, and ex ante consultation of the Parliament in setting foreign policy goals. Once the High Representative and the service are in place, the European Parliament should have a strong mandate to play an active role in the scrutiny of the EU's foreign policy and the service.
In the implementation phase, we should not allow the Lisbon Treaty-based foreign policy provisions to be diluted. The democratic legitimacy of the new service also depends on its composition. The geographic balance of the Union should be taken into account. Fair representation of all Member States in the EU institutions is a core principle, and the EAS should be no exception.
(FR) Mr President, Madam President-in-Office of the Council, more than four months after the election of this European Parliament, you are going to convene a European Council at a time of indecision for the European Union, with a Commission which is still in place to deal with day-to-day matters.
If we do not want to drive European citizens completely to despair, it seems to me that this European Council could send out two messages. The first is that, one year after the solidarity shown by all European states regarding the banks, you must start a European debate on the tax on financial transactions or on the contribution that the banks must make to Member States' budgets to ensure solidarity in return.
Mrs Malmström, on behalf of the European Commission, the President of the Commission yesterday told us that he was supporting the budget as set out today and that, one year after the recovery plan, nothing new would be included. However, over the last year, the situation on the employment front and the debt front has become considerably worse. The budget proposed to us today is a budget which will not even finance the second part of the recovery plan that you designed a year ago. So this is the advice that the European Council must act on: taxation of financial transactions, solidarity of the banks with regard to Member States' budgets and a real recovery plan, as it was initiated a year ago, even though we criticised it at the time for not going far enough.
Mr President, firstly, I am pleased to see my former colleague Cecilia Malmström here, particularly in light of the convincing 'yes' to Lisbon in Ireland, followed by the signature of the democratically elected Polish President. I think these two further endorsements will, I hope, facilitate the Swedish Presidency to preside over the full ratification of the Lisbon Treaty.
However, most European citizens are far more concerned about what the EU is doing to deal with the current economic crisis rather than the detail of Lisbon. So I say to my Eurosceptic friends: 'Get over it'. Before the Irish 'yes' vote, 27 million EU citizens voted 'yes', 24 million voted 'no'. That is democratic legitimacy.
So let us deal with the real world. In this context, I want to speak about the Progress Microfinance Facility, which will give those who are unemployed a chance of a new start and open up the way to entrepreneurship. This facility will provide EUR 100 million and could leverage a further EUR 500 million of microcredit. But I am saying to the Commission and to the Council: this is not nearly enough. This is a real opportunity for the EU to be responsive to the real needs of its citizens, but we need greater investment.
(NL) Mr President, it is good that the European Union is savouring the success of the Irish referendum for a while. We should also count our blessings that an important step has been taken towards the Treaty of Lisbon. Of course, we are all concerned about the Czech Republic. We shall await the court ruling with respect, but please do be patient and sensible in your dealings with Mr Klaus. If we hit out at him, it could well be counterproductive.
Copenhagen and the success of this conference is a source of hope, not only for Europe but also for the world. Sustainability is a source of technological development. Important technological developments in Europe, for example, CO2 storage, can also help to combat the economic crisis.
This brings me to my third point: the economic crisis. We want a citizens' Europe. More attention should be devoted to employment, and the Council's plans are good in that respect. Yet these plans are still very remote to many citizens, who are largely unaware of them. Financial supervision of banking institutions is also very important, and I hope you are able to make progress on this, too, next week.
Finally, the approach to the asylum issue. I strongly support the intentions of the Swedish Presidency, but tangible results, including from the Council deliberations, have failed to materialise. Last week, at the meeting of the Committee on Civil Liberties, Justice and Home Affairs, the complaint was raised that the Commission, the Council and Parliament are still achieving too few tangible results.
(IT) Mr President, ladies and gentlemen, I believe that the time has come for this House to stop the endless debate on the Treaty of Lisbon, which we have still heard going on today.
I believe that we must respect the wishes of this Parliament, of the great European countries, of the 27 and of the 26 that have ratified this treaty in various forms, but democratically, and thus the offences to the treaty and its democratic content must also be rejected. I also believe that the Council meeting at the end of the month will be an important opportunity to reaffirm the need to revive the idea of Europe beyond Lisbon and to revive the economy, as well as to ensure that Europe does not back down over the major issue of climate change. From that perspective, I believe that what we have heard lately from the President-in-Office, but also what we have heard today, is insufficient.
Europe beyond Lisbon is failing to interpret the strong content of the new treaty and is failing to comply with the terms of the Lisbon Agenda. Therefore, if we 500 million Europeans want to remain the world's biggest economic power, a power that is preparing to become a major political player on the international stage, I urge the Commission to fully carry out its mandate of proposing European legislation on the major issues relating to the economy, the economic recovery and the labour market recovery, and I urge the Council to turn a long list of headings into an actual policy to help resolve the economic difficulties.
This is what I believe we are lacking. We are lacking a major economic recovery plan, we are lacking in major areas such as the revival of the infrastructure policy with Eurobonds, and we are lacking a high-profile European approach. This is what we expect from the European Council at the end of the month.
Mr President, it is extremely important to fight the economic crisis, and that also means helping the small and medium-sized enterprises. We must be committed to the outcome of the Stoiber Committee, and I want to hear from both the Commission and the Council whether they are committed to this process and what we are going to do, because we have to cut red tape.
Another point I would like to discuss is the Ankara Protocol. The Turkish Minister for Foreign Affairs said in a public interview in The Hague that Turkey will not ratify or implement the Ankara Protocol. That is a statement in an authorised interview in de Volkskrant of 7 October 2009. What are we going to do? We cannot, as Commissioner Rehn said in the Foreign Affairs Committee, just kindly ask again. The deadline is 1 November. What action are we going to take?
(SV) Mr President, Minister, Commissioner, it is nice to see you here. I would like to mention two things ahead of the European Council summit. The first point I would like to raise concerns the climate. I think it is important to go into the negotiations with the goal that the best solution to the issue is a solution that involves everyone making a joint commitment. I say this because, in the debate, we sometimes talk as if it was a matter of formulating the best solution here in Europe or in a particular country. However, that is not enough if we are unable to get China, India and a whole host of other countries that are currently not involved in the joint climate commitment on board. This means that pragmatism and results must take precedence. This type of solution must also be based on all countries being prepared to make a commitment. It must not be the case that commitments and policies in other parts of the world are based on continued investments from Europe. They must instead be based on a sound economy, sound growth and the sound development of new opportunities - with the help of Europe and other wealthy countries.
My second point concerns the financial markets. I think it is important to emphasise that, more than anything else, stability on the financial markets requires what we call a stable macro-economy, in other words, stable public finances. This means that the debate about getting away from the large budget deficits is much more important than what individual financial market regulations should look like. However, it is also the case that stable financial markets require us to have stable growth, stable investments and the creation of new jobs. This means that, when we legislate on the financial markets, that legislation needs to involve better supervision, cross-border measures and transparency, but not so many regulations that investments and growth happen in other countries. That would put the stability of our own economy and our own financial markets under threat.
(ES) Mr President, the positive outcome of the Irish referendum makes the entry into force of the Lisbon Treaty more plausible and imminent than ever. This is good news, as it means that we will finally have institutions that are able to take action. First of all, they will be able to help us emerge from the crisis and address its social dimension, namely the matter of generating employment. However, in addition to this, climate change, energy and the rules of fair trade should also be on the agenda.
The Summit also provides an opportunity to provide the initial, decisive momentum required to determine the membership of the new Commission, and we have already heard President Barroso make predictions concerning the selection criteria.
I would like to highlight the importance of two things. Firstly, as a member of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I think that the membership of the Commission should be balanced. The S&D Group has mentioned how significant it would be for the High Representative to be a member of this political family, but there is no doubt that it is also important to ensure a gender balance.
On the other hand, the group also mentioned the distribution of portfolios and referred to one which is important to me as a lawyer who is committed to freedom, and as Chairman of the Committee on Civil Liberties, Justice and Home Affairs, and which is related to the subdivision of the Directorate-General for Justice and Home Affairs into a DG dealing with matters concerning justice and fundamental rights and another dedicated to security matters.
I think that this is not the right solution. The right solution does not involve subordinating justice to the importance of security or setting them up against each other, but rather in creating a Directorate-General for Justice and Fundamental Rights, a second Directorate-General for Home Affairs and a third one which does not link security with immigration but instead separates them, thereby creating a Directorate-General for Security and another for Immigration, Asylum and Refugees, which includes the field of fundamental rights.
Mr President, in our debates about these summits, you will find if you go back over 10 years that many ideas, many similar plans or proposals have come forward from Members within this House, from members of the Council and also from Commissioners, and, if anything, the last year has proven one thing to me, namely that when the Union acts together in solidarity with big plans and big ambitions, it moves the world. Maybe now is the time for greater plans and bigger ambitions as regards how we move forward.
Many have spoken about the scourge of unemployment which has come upon so many people in the last number of months, and have said that now is the time to take serious action to remove the dead wood of regulation and get rid of the dead wood of blockages to businesses and to entrepreneurs creating those businesses.
Could I say that when we speak about solidarity, it is not about the big against the small, and one fear that I have is that the new G20 could impact negatively on small countries and medium-sized countries which are emerging in these new markets.
Finally a word to the President-in-Office: you might put the issue of copyright term extension on the agenda for the Council as well under the Swedish Presidency.
Mr President, with the Lisbon Treaty about to enter into force, this is an historic moment to concentrate first of all on Europe's common future and common good. I am afraid that it is not the best opportunity to use these last moments to advance national interests, playing on the nerves of other partners.
Global challenges to Europe cannot be solved without efficient common institutions and common policies. However, today's Europe needs more than ever the far-sightedness, moral commitment and perception of common European values that inspired our founding fathers to break the vicious circle of history and national egoisms. That is why we need for Europe's progress and credibility in the world not necessarily good conductors of affairs but real statesmen, strong democratic leaders having a vision and authority to bring about a change also in Europe.
Therefore we need a clear commitment to, and practical implementation of, European common institutions. We need not only a common foreign and security policy, with an external service, but also a common energy policy. The European Council will also approve the Baltic Sea Strategy. I would like to thank the Commission and the Swedish Presidency once again for taking it on board. Now, the task of the Council is to implement it without losing time. I hope that the Baltic Sea Strategy will get the attention it deserves, also from the Spanish and Belgian Presidencies. I support the idea of Minister Malmström that the Baltic Sea Strategy can be seen as a model pilot project for other macroregions of Europe. Nevertheless, no EU strategy will be taken seriously without having sufficient resources for its implementation. The existing budget line needs some money and some credibility.
(PT) I would like to make two brief points. The first is about the Treaty of Lisbon: following the 'yes' vote in Ireland and the signing by the President of Poland, it is expected that the Constitutional Tribunal of the Czech Republic will deliver its opinion and President Klaus will do what he should, and sign the Treaty. The Council cannot give in to the blackmail of the President of the Czech Republic. The Treaty of Lisbon is essential for the better functioning of the European institutions, in addition to providing other benefits, such as strengthening the powers of the European Parliament and the rights of citizens. That is why it is imperative that the Treaty of Lisbon comes into force soon. The Council and the Commission should give President Klaus a deadline for him to start behaving like the President of a democratic country that is a member of the European Union. We cannot entertain the thought for one moment that the whim of some leader can prevail over the will of the majority.
My second point is about the Copenhagen conference. Ladies and gentlemen, the world needs a global agreement to fight climate change; both developed and developing countries need to stop the planet from overheating, and so they need to pool their efforts and make a courageous decision. Copenhagen is our big opportunity to avoid catastrophe, as the scientists say. There is no argument to be had in invoking the financial crisis as a reason to delay or scale down the plans for Copenhagen, and such attempts are not to be taken seriously. We need a sense of ambition if we are to save the planet.
Mr President, within a generation, the population of the European Union will be about 6% of the world's population. We are not far beyond that now, which is why we simply cannot continue to rotate the presidency of the European Council every six months and have up to five different people speaking on foreign affairs-related issues for the Union. But also within that generation, the population of the world will have increased by about two billion people. Ninety per cent of that increase will be in what is now the developing world, where up to 11 million children die each year, about five million of them for want of medicines that have been available in what we call the West for over 30 years.
In that context it is not only important that we are well organised to run Europe internally; it is also important that we are equipped to deal with situations like this in the developing world, which is why I want to make a case for a strong, independent, separate Commissioner for development aid who will have his or her own clear budget and remit and who will be accountable to this Chamber through our Committee on Development.
It is crucially important that the High Representative, Minister for External Affairs, whatever title you want to give that person, will have a lot on his or her plate, much to do, but there is one single issue which commands and must command our particular attention. I want to advocate strongly that not only do we continue to have an office of Commissioner for Development, but that this portfolio is given to somebody who is equal to the task and determined to ensure that these, our neighbours who are a short journey away from the European Union, are treated with respect, this for selfish as well as selfless reasons.
(SK) The most important item for the forthcoming Council meeting will be to complete the ratification of the Lisbon Treaty and to bring the Treaty to life.
The process ushered in by the Lisbon Treaty will strengthen the Union both internally and in a global context. Strengthening the position of the Union is closely connected with strengthening cooperation in the area of the current third pillar. The Union will be more open, more effective and more democratic. The main challenge and priority is to secure fundamental rights and freedoms as well as integrity and security in Europe. The way to achieve these objectives is full support, effective implementation and sufficient respect for existing laws and instruments relating to the protection of human rights and civic freedoms.
The Stockholm Programme emphasises the assertion of these rights, especially in the areas of justice and security. We must give precedence to mechanisms which facilitate the access of citizens to the courts so that their rights and lawful interests can be enforced throughout the Union. It must also be our strategy to strengthen police cooperation and the enforcement of rights as well as improving security in Europe. The internal security strategy must be developed with a view to combating mounting extremism in the Member States, eliminating the tension stirred up by irresponsible politicians and through concrete solutions over such sensitive questions as, for example, immigration, asylum policy or the issue of the Roma and national minorities in such a way that these issues are not exploited by right-wing extremists.
Properly organised migration can benefit all of the parties involved. Europe will need a flexible immigration policy which can respond to the needs of society and the labour market in the various EU Member States.
In relation to securing a credible immigration and asylum policy which is sustainable in the long-term, we must, however, pay close attention to the problem of illegal migration, which is a serious concern for our citizens.
(IT) Mr President, ladies and gentlemen, be brave, be brave, be brave, that is the recommendation that I feel like making ahead of the Council meeting and, for this reason, when it comes to debating the nominations for the new commissioners, the new European Union Foreign Affairs Minister and the President of the European Council - thus the people who, together with President Barroso and the other commissioners, will have to oversee European policy in the near future - the only method of decision making to be used is that of considering the best possible interests of European citizens.
Therefore, the people who should be chosen are those who have depth as politicians and human beings, whose national and European political efforts have been distinguished by a concern for the common good. These must be the foundations on which we continue to address the major issues such as climate change, investigating further perhaps the requirements of the various economies and the economic crisis, with the aid of courageous initiatives such as the Eurobonds, which we should also put on the agenda of the next Council meeting.
To conclude, I should like to cite the words uttered by Pope Benedict XVI the other day - which I would be delighted, just once, to see upheld in the next European Council too - because they are words that provide a timely reminder of the responsibility shared by all citizens and by all political representatives, which is to fulfil the request that we seek in unity and in the common search for truth, that crucial incentive that we need to start building something important for ourselves and for future generations.
Progress and civilisation are born of unity, and Europe was great when it conveyed these fundamental values that it derived from the Christian faith, turning them into the nations' cultural heritage and identity. For this reason, I believe that it is clear which path we must follow in order to be able to overcome the crucial challenge of relaunching Europe as a global power.
(CS) Mr President, the Lisbon Treaty is a key issue. The jurisprudence of the Czech Constitutional Court is consistent and I do not believe that the Court would have found next week that the Treaty was inconsistent with the Czech constitution. I doubt, however, that the President will end his obstruction. The Czech Republic, however, does not have a presidential system and the government can bring an action against such a president for exceeding his authority. It is a fact that Václav Klaus refused for years to appoint a particular lawyer as a judge simply because he had lost a dispute with him in court, nor does he respect the decisions of the Supreme Administrative Court. Along with this lawyer, 500 million European citizens have become hostages to the whims of our President. The damage is not inconsiderable. At a time of crisis, the appointment of a new Commission is being held up, Parliament lacks the powers to resolve the budget, the national parliaments cannot, in the meantime, issue yellow or red cards and we are not making use of new powers to combat epidemics, energy crises, terrorism and organised crime or the new principles in civil defence and humanitarian aid.
It is possible the Charter may be rejected, all because of the defunct Beneš Decrees. This is simply absurd, not only because of the timing, but also because there are no legal grounds for it. Article 345 of the Lisbon Treaty even states explicitly that it does not apply to ownership issues in the Member States. The Charter does not create new legal possibilities over and above those that already exist for ownership disputes in the Czech Republic. In addition, Regulation 44 on the recognition of judgments does not take ownership issues 50 years back into the past. The Czech media are nonetheless seething with doubts. What is really going on in the Czech Republic? It is clear that the next presidential election in the Czech Republic will be hard fought and Václav Klaus is endeavouring, through this piece of theatre, to cultivate the image of a powerful leader who can take on the entire EU single-handedly and defend the property of Czechs against foreigners. I appreciate the fact that the EU did not put any pressure on the Czech Republic, and I would like to call for patience until the democratic deficit caused by our President is resolved at home, well ahead of the elections in the UK. In conclusion, I would like to call again on the Council to stand by the Czech Republic in opposition to the one-sided introduction of visa requirements by Canada against Czech citizens and to take a decision on joint sanctions.
(EL) Mr President, my speech will concentrate on three points. First point: the economic crisis. The crisis indiscriminately hit all the economic systems, both the strong and the less strong. If we interpret ten years' experience of EMU in light of the economic crisis, it is clear that economic policy needs to be more europeanised. It is also clear that economic risk needs to be europeanised. Trust is good, control is even better.
Second point: climate change. The European Union is rightly at the vanguard of global ecological diplomacy. I absolutely agree with the President of the Commission, Mr Barroso, that, in the run-up to the Copenhagen Summit, there is no plan Β. The ecological debt burdens everyone without exception. I support the idea of creating a global climate bank, which will have funds from the Emissions Bank to finance efforts by developing countries to create environmentally-friendly development standards.
Third point: immigration. Obviously we need to proceed more quickly in adopting a common immigration policy. However, there are also foreign policy aspects to immigration. We must proceed as quickly as possible in establishing effective foreign policy relations with third countries, because there is a great deal of pressure on countries, especially in southern Europe. I wish to say quite clearly that Turkey's stance is provocative. I was pleased to hear the Swedish Presidency point that out. The European Union's message to Turkey - and to other countries - must be loud, clear and effective. This framework forms part of the Community acquis and everyone must respect it.
(DE) Mr President, Mrs Malmström and Mr Barroso have covered the subject of climate change and the preparations for Copenhagen. I agree with everyone who says that the Council must draw some ambitious conclusions. However, I would advise against looking only at the industry which has been covered by the Emissions Trading System since 2005, when considering both financing and the issue of who must bring about the reduction.
We need more industries to shoulder the burden. More than 50% of emissions are not yet included in the Emissions Trading System. We need more industries to take responsibility in order to achieve our objectives and to guarantee financing. I am referring to the air transport and shipping industries. I have been disappointed by the actions of the Council and the Commission up to now. During the preparations for Pittsburgh, this subject was not included in the Council's conclusions.
If we want to be successful in Copenhagen, it is essential that we speed up what we are doing. The Committee on the Environment, Public Health and Food Safety did this on Monday. I would ask the Council and the Commission to look at this in more detail.
Secondly, I would like to say that I know that the discussions will be very informal, but the Council must also be discussing the composition of the new Commission. In all modesty, I would like to make a suggestion. For historical reasons, pharmaceutical legislation has come under the supervision of the Directorate General for Industry and the Commissioner for Industry. Of course, pharmaceutical legislation is a matter for industry, but it is also a health issue. In all the Member States, in the European Parliament, even in the US, this area forms part of health policy. Therefore, perhaps it is now time to try a change in this area. Please ask the Commission President to take a look at this issue.
Mr President, President Barroso mentioned here yesterday, in his nice response to Mr Farage, that in the EU we need the President of the Council to be a true European. I am sure both of you and many here share that view. Do we also need somebody in that position who would be a true 'Gazpromian', like Gerhard Schröder, Paavo Lipponen, etc.? Or maybe you think those qualities are pretty compatible, so a good 'Gazpromian', especially if they voted for friendly and bribing relations, is the best European. That way, we could speed up the current development of the EU towards becoming the 'GU' - the 'Gazprom Union' - and so avoid the situation in which Russia totally ignores the EU while working exclusively on splitting it. What is your opinion about 'Gazpromians' for the Presidency?
(PL) Mr President, the Treaty of Lisbon has not yet been ratified, and is still only a draft political document. This means that, in the European Union, we remain bound by the principle of unanimity. Every country has the right to declare reservations. The President of the Czech Republic, Václav Klaus, is acting within the framework of established rules. Putting pressure on the President in fact affects not only him personally, but also the many millions of citizens of the countries of Europe who have announced serious reservations about this document. At the forthcoming European Council, the leaders of the Member States of the European Union should think deeply about the advisability and the consequences of consciously by-passing the will of the citizens whom they represent.
(RO) The European Council will be invited to adopt the strategy on the Baltic Sea region. I believe that this provides a good model for the European Union's future strategy on the Danube region.
The Danube region covers 10 states, six of which are Member States of the European Union, with a population of 200 million. This number includes 75 million people who live in areas bordering the Danube. This is why I think that it is important for this model to be used for the Danube strategy as well, which will need to have an action plan and action programme for the coming years.
Still on the subject of the European Council's programme, I also think that it is of paramount importance for us to adopt at European level the financial instruments required for the development of an 'eco-efficient' economy. I am talking, in this case, about energy efficiency in buildings and sustainable transport in particular.
(FR) Mr President, Minister, Madam Vice-President of the European Commission, my question concerns the application of the Treaty of Lisbon, especially the promise made to the Irish people to have one Commissioner per country.
In December 2008, it was agreed that the European Council would take the appropriate legal measures to ensure we have one Commissioner per country. Mrs Malmström, what are these legal measures? Information is being circulated that there would be an amendment to the Treaty of Lisbon with the accession treaty of Croatia, or are there other appropriate legal arrangements? Could you provide us with this information? How do you also envisage increasing the number of MEPs by 18, since there are 18 extra MEPs who should constitute the next European Parliament with the next Treaty of Lisbon?
(PT) Mr President, this coming Council should give absolute priority to changing the liberal policies that have led to the severe economic and social crisis. This should be the time to face up to the poverty experienced by around 80 million citizens of the European Union, including more than 30 million workers whose wages are so low that they and their families merely survive, and are unable to escape from their state of poverty. This should be the time to commit to tackling the severe unemployment which continues to rise, and which could reach 30 million within the next year if we do not take appropriate measures immediately.
This Council's main challenge, therefore, is to break with the neoliberal policies of the Lisbon Strategy and the Stability Pact. These should be replaced with a real programme for progress and social development that will promote high-quality public services, support production and micro-, small and medium-sized businesses, valuing those who work, and creating more employment with rights, including jobs for women and young people.
(HU) Ladies and gentlemen, according to some rumours I have heard, there is an idea going around about how to possibly get the Czech Republic's President Klaus on board, which is to somehow incorporate the Beneš Decrees into the Treaty of Lisbon afterwards. I would like us to guard against this kind of legal jiggery-pokery and nonsense for three reasons. Firstly, I believe that we would create a dangerous precedent whereby any constitutional expert would feel that they can interfere in a contract retrospectively and, as we can see, this is dangerous because the Slovak government has already stated that if Klaus can do so, they would like to as well. Therefore, I think that this would be a dangerous precedent.
Secondly, it is wrong to cite the Irish as an example. What the Irish were asking for was also originally included in the Treaty of Lisbon, and they were not objecting to what was not in it. Therefore, their request did not encounter any legal obstacle. Thirdly, the content of 13 of the 143 Beneš Decrees disenfranchised Hungarians and Germans. I believe that the European Union cannot allow reference to be made to such documents.
(FR) Mr President, I would like to continue with the argument from my speech yesterday on the preparations for the Copenhagen summit, and then mention yesterday's Ecofin meeting, which was not hugely successful.
I was questioning you on the responsibility we have as industrialised countries to behave in such a way that developing countries can follow us in our efforts to combat climate change.
At Copenhagen, we cannot act as if we all have the same capabilities - this would mean that we were all starting from the same place, to arrive nowhere in the end. Therefore, to convince our partners in development to join us, we must obviously address the question of the aid they should be given and not wait for the results of the Copenhagen Summit.
At the next European Council and in the important context of climate change, the 27 absolutely must agree on the way the European Union thinks about aid to developing countries.
Yesterday, as I said, the Ecofin Council of Finance Ministers did not manage to reach a common position on this set of problems. However, we know that this issue is absolutely central. The European Commission had already made its proposals and I very much hope that we can take the initiative and carry our partners with us to achieve the global solidarity required to overcome the problem of climate change.
(FR) Mr President, my question is aimed at the Presidency-in-Office of the Council. You know that the central issue regarding the future Presidency of the European Council is knowing whether he or she intends to prefer the Community method in all circumstances. Do you think this criterion should be made a precondition of the appointment of the President-in-Office of the Council?
Recently we have, from time to time, witnessed intergovernmental drift. I think it is time to close this period and return to the beginning of the European integration process and to stay faithful to the legacy of Robert Schuman and Jean Monnet.
(DE) Mr President, ladies and gentlemen, we always talk about the 'economic and financial crisis' in quotation marks. Why do we not refer to a structural crisis? All of this began with a genuine banking crisis which included the investment banks. This is one industry, but the entire world economy suffered as a result.
(SL) Ladies and gentlemen, the conference in Copenhagen will soon be upon us and yet we have only moved a small step forward since last year's conference. We ought to have achieved a great deal more and acted with greater determination. We find ourselves struggling, not only with the financing, but even to make a commitment on individual countries' emission reduction targets.
Industrialised countries need to play a more visible role on this score and we need to send a clear message to the United States of America. The specific difficulty which we face with the United States is that we know that they will not even have passed the necessary national legislation by the time December comes round. I think that we should clearly voice our expectation that President Obama deliver on one of his most important pre-election pledges, i.e. that America would play a proactive role in countering climate change. Likewise, we should clearly voice our expectation that President Obama take advantage of his appearance in person to bring about a successful conclusion to the conference.
(CS) Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, the European Council is undoubtedly an important body and it should therefore resolve fundamental issues. The number one issue is to provide work that can ensure people a decent standard of living. I am surprised by the succession of meaningless speeches which betray a lack of knowledge and foolishly mix together a bizarre goulash of revanchist demands and extreme liberal methods. The European Council should reject such voices out of hand and, at the same time give, a clear signal that its primary aim is to get industry moving again and to resolve the critical situation in agriculture. If, instead of this, it accedes to cuts in the social area, along with relief for banks and the most wealthy, then no positive impulse can be expected, especially if there is an insistence on abstract criteria of financial stability. In conclusion, I would like to say to all those who have desperately resisted ratification of the Lisbon Treaty by referendum: put your own house in order, and if you are unable to explain what is good about this Treaty to your own citizens, do not lecture others.
(ES) Mr President, I would like to mention the challenges we must face and overcome in the Area of Freedom, Security and Justice, namely, establishing a proper, joint migration and asylum policy; effective control of our external borders; an effective integration and repatriation policy, a Eurojust that is credible and trustworthy; a Europol to serve the Community, under the control of the European Parliament; progress in terms of harmonising the field of civil and criminal justice; effective transatlantic relations, especially with the United States, based on trust and equality; an equitable solution to the issue of SWIFT data; an effective data protection policy; better protection for the euro against counterfeiting and active promotion of the Charter of Fundamental Rights.
(FR) Mr President, my question is very simple. We have a newly-appointed President for the new Commission, but when will we have this new Commission? In these difficult times, it is impossible to work with a Commission half of whose members are already packing their bags. We need a new impetus in Europe - we need this new Commission soon.
Mr President, one of the lessons to be learnt from the recent referendum in Ireland is that a good PR campaign makes a big difference. In June 2008, the Irish people voted against the Lisbon Treaty. A little over a year afterwards, they voted by a two-thirds majority in favour. Did the European Union have a much greater impact on their lives in the interim? No. But the message of the European Union was sold far better by the 'yes' side in the second campaign.
Particularly now with the Lisbon Treaty coming into being, I think it is important with the new competences that much good work will be done. However, the Commission must also engage in a proper PR strategy to bring that good work home to the citizens. So I would ask the Commission what plans they have in that regard so that future referenda will be passed much more easily than in the past.
(RO) Mr President, my name is Luhan, not Luman. I warmly welcome the fact that the political groups are in support of promoting the ratification process. To ensure that the European Union can operate efficiently, we need the Treaty of Lisbon and we need it to come into force as soon as possible.
At the moment, the Czech Republic is the only Member State which has still not ratified the Treaty. As the Group of the European People's Party (Christian Democrats) has already said, we are calling for President Klaus to show a responsible attitude and ratify the Treaty by the date of the European Council at the end of October. Otherwise, we are going to remain stuck in this institutional debate and we are not going to be able to focus on the real problems which ordinary citizens are facing, such as the economic and financial crisis, unemployment and social inclusion, nor are we going to be able to reinforce the European Union's image as a genuine global player.
I believe that we have discussed the merits of this Treaty so much that there is no point in us reviving this debate. What we are interested in now is that at the next European Council, we can confirm that the ratification process has been finalised in all Member States so that we can move on to the next stage of establishing the College of the Commission.
Mr President, ladies and gentlemen, thank you for your questions and comments. We often talk about a citizens' Europe, the people's Europe, and then we interpret this to suit our own political purposes. There is actually nothing wrong with this, but if we ask the citizens 'what do you want from Europe?', then the citizens of all the European States say 'we want cooperation in Europe that is based on a number of values and that solves our common problems - the economic crisis, unemployment, the climate issues, international crime, the migration problem and so on'.
That is what we are here to do. Many of these issues will be discussed at the summit in ten days' time. Of course, we will not succeed in solving all of them, but hopefully, we will be able to take some important steps in the right direction and thereby create more of a 'citizens' Europe'. We must take these decisions in a way that is democratic, open and allows transparency.
We may each have different views on the Treaty of Lisbon. The view held by the Swedish Presidency and the Council and, I believe, the majority in this Chamber, is that the Treaty of Lisbon will bring Europe closer to the citizens. We will take decisions in a more efficient and democratic way and we will also lend increased strength and weight to the European Union in our global relations. It is therefore important to get the Treaty in place and I can guarantee that we will do our utmost to ensure that this happens as soon as possible.
There is still no solution with regard to the Czech President. I have heard that there is some speculation here, but nevertheless there is still no solution. We are in intensive talks with our friends in Prague and we hope very, very soon to be able to present to you a proposal for resolving this issue. I would like to point out that we must, of course, await the ruling of the Czech constitutional court before we can go any further.
In the meantime, preparations will continue with regard to codecision with Parliament and to the European External Action Service, which we will discuss this afternoon. I will return to many of the views that have been expressed and other questions relating to the Treaty of Lisbon. We have had very constructive cooperation with your President, Mr Buzek, and his colleagues concerning how Parliament, the Council and the Commission can cooperate once the new rules are in place.
A few questions have been asked about Afghanistan. Yes, Mrs de Sarnez, we hope to be able to make progress in discussions on a more unified European view with regard to Afghanistan, based both on the military presence that the European Union has there and on increased support for civil society and the democratic, state-building processes. Intensive discussions are being held right now on how we can support the election that is to take place on 7 November. That is very soon. It is difficult to put European election observers in place in such a short space of time, but we will, of course, do our best to achieve this.
The European Union's long-term goal, which we support, is to have a common asylum and migration policy. We will not manage this by the end of the year, partly because we need the Treaty of Lisbon to enter into force first. However, I do agree with you that it is important. In the meantime, we are working on the Stockholm Programme and one of the things we are discussing in this connection is migration-related issues. They are very complex issues, of course, and concern cooperation with third countries, trade, aid and the possibility of introducing a framework so that we can also have legal immigration into Europe. They also concern solidarity and reception systems. The Commission will report on the progress that has been made in this regard. We will then take further decisions in December.
Mr van Baalen, the issue of the Ankara Protocol is important. We often say to our Turkish friends that they must ratify and implement the Ankara Protocol. This issue will not be discussed at this summit, but we will discuss enlargement later in the autumn, with a possible decision being taken in December. Therefore, I will certainly return to this issue again.
With regard to the number of commissioners, the European Council has, of course, decided that each State is to have one commissioner. Under the present Treaty, it would be possible to change this in 2014. As soon as the Treaty is in place, we will have time to review any legal adjustments that may be required to guarantee that every State can retain its commissioner, and we will do this. We are in talks with the various legal bodies to see whether further amendments to the Treaty will be necessary or whether it is sufficient for the European Council to decide this unanimously.
The same applies with regard to the 18 extra MEPs. As soon as the Treaty is in place, we will begin preparations for this. A number of States have already made preparations in order to be able to send the Members in question here quickly. Mr Audy, the national voting system is a bit more complicated in some States. It may, therefore, take some time. I hope that the preparations get underway as soon as possible. I am very pleased that the European Parliament has allowed these Members to be observers while they are waiting to formally become MEPs. Together with the forthcoming Spanish Presidency, we will do our best to ensure that this goes as quickly and as smoothly as possible.
Finally, I would like to express my thanks, not only for this debate, but also for the extremely strong support that this House is giving the Presidency with regard to the issue of the climate. We will do our utmost to make it possible to take decisions on European funding at the European Council meeting, based both on the European contribution and on our contribution in relation to the developing countries, thereby allowing us to send out a strong signal and to give the international negotiations a boost to make them as successful as possible in Copenhagen. It is the most serious and important task facing our generation to take appropriate, concrete steps to combat global warming and put in place a global regulation. I am very grateful for the support and commitment that the European Parliament is showing in this regard.
Vice-President of the Commission. - Mr President, first of all, thank you very much for this lively and interesting debate. It is very clear that the sense of urgency about the implementation of the Lisbon Treaty is tangible in this House and in this debate. As you will understand, the Commission, like Parliament, is eagerly awaiting the entry into force of this new Treaty.
We all know that the political process of approval has now been concluded in all Member States. It is, of course, for each Member State to finalise the ratification process and, in so doing, they have to respect their internal procedures, but it is also clear that no individual Member State acts in a vacuum. Their decisions or delays will have an impact on all.
We of course hope that the Czech Republic will very soon be in a position to ratify the Treaty. I would also like to remind everybody here about the loyal cooperation that is one of the principles and main features of the European Union. I think it is of crucial importance that Member States can trust each other on the commitments made.
May I also comment on the fact that many of the Members of Parliament here have made a distinction or a divide between reality - with unemployment and an economic crisis - on the one hand, and the text of the Lisbon Treaty on the other, but of course, the whole idea is that the text of the Lisbon Treaty is there to deal with the context and that we will be better equipped to take effective decisions on immigration or asylum policy, on energy security, etc. This is the whole idea, and we have to link them instead of dividing them, but we hope that we will very soon come to the end of this eternal debate on institutional issues and be able to use these new effective instruments.
The Commission is now working actively to prepare for implementation when the Treaty enters into force. I know that this afternoon, you will be devoting a specific debate to the External Action Service. This is therefore not the time to enter into a full discussion on that issue. But I would say that we are facing a real challenge here.
It is a challenge to draw together the different players in the field of external relations, and the overall aim has to be to achieve a diplomatic synergy. A certain degree of creative thinking is necessary while respecting the interinstitutional balance.
We also need the Service to be fully accountable to this House - to the European Parliament. I strongly believe that the setting-up of the External Action Service can be a success if Council, Parliament and the Commission work closely together. We must also respect the fact that it is for the High Representative and Vice-President of the Commission to make a proposal in agreement with the Commission.
On another important issue, the European Citizens' Initiative, the Commission intends to launch a Green Paper in mid-November. We intend to hold a broad consultation with citizens, civil society and all stakeholders in order to launch the legislative proposals very soon after the entry into force of the Lisbon Treaty.
The consequences of the economic and financial crisis will appear high up on the Council agenda. We heard this particular theme evoked often during the debate. I agree with those who said that there is no room for complacency. It is true that the policies in response to the crisis are starting to bear some fruit - financial markets are starting to consolidate and confidence is improving - but we are far from full recovery and the consequences of unemployment are, and will remain, very severe. Political efforts must also continue to support active labour market policies.
The Commission of course - and I say this in response to some of the questions raised during the debate - stands by its budget proposal. We hope that Parliament will also confirm our ambitions by your vote. As President Barroso said yesterday in the Question Hour, what has been done so far is not enough.
The employment situation is such that we all need to do more at European, but also at national, level. Unemployment is our first concern today and we hope that we can count on the European Parliament in continuing work on this, and also to put pressure on the Council, and at national level, to approve our proposal on easing the management of the structural funds, because that could definitely help.
Another issue raised concerned the administrative burden. This Thursday, the Commission will adopt a very far-reaching Communication on administrative burden reduction. That Communication will set out what has been achieved so far and what still remains to be done. It also builds on the important work done by the Stoiber Group. According to this particular report, the picture is very positive, and the proposal for how to deal with the administrative burden reduction is on the table. Unfortunately the majority of these proposals are pending before the Council, so again we hope that the European Parliament will help us to put pressure on the Member States to actually move forward on these issues.
I would also like to say something about financial market supervision which has, of course, regularly appeared on the Commission agenda over recent months. A complete new supervisory framework must be set up at EU level, and we are pleased to see that some progress has been achieved. There is broad agreement in the Council on the Commission proposal on the Systemic Risk Board for macro-prudential supervision. We hope Parliament will give its support to this. Much more effort is needed when it comes to the supervisory authorities for micro-prudential supervision and, again, we count on the will of both Council and Parliament to arrive at an ambitious and efficient solution as soon as possible.
Finally, let me say something about the topic which also features at the top of the Swedish Presidency's agenda, namely climate change, because we only have a few weeks to go to the Copenhagen conference. I think several of you have touched upon what will be the core issue which will determine success or failure. I would call it climate justice, because this is about the relation between developing and developed countries and the will to present a credible proposal for the financing of both mitigation and adaptation measures and the way we also show our willingness to lead the way.
The Commission - and it is the only body to have done this - has presented a proposal for financing. It has been criticised by many as not being enough. I am sure it will not be enough, but it is the first step, and hopefully it will also make the others come up with their own efforts and put something on the table that we will be able to negotiate in Copenhagen. We will, of course, continue to be fully active and not lower our level of ambition, but instead encourage all other parties and partners to take a full part and take a seat at the table - including the United States, for the first time - so that we can respond to all the concerns of citizens.
I can assure you that we have no intention of lowering our ambitions, but instead will make sure that we work proactively for a good deal in Copenhagen.
The debate is closed.
Written statements (Rule 149)
in writing. - There is fevered speculation that Tony Blair may be appointed the first President of the European Union under the Lisbon Treaty/European Constitution. Nearly thirty-eight thousand people have signed a Europe-wide petition opposing his presidency. It is easy to understand why. As Prime Minister of Britain Mr Blair has shown himself to be a liar and a fantasist. On a relatively modest Prime Minister's salary, he has mysteriously managed to become a multi-millionaire. In the MPs expenses scandal now engulfing the House of Commons, only one MP's expense records have unaccountably gone missing. They are Mr Blair's. I share the revulsion of those opposed to Mr Blair's presidency. But who in fact would make a better presidential candidate than Mr Blair for this Union founded as it is on deceit, lies and corruption? Mr Blair brought Britain to the edge of ruin. He could do the same for the EU. The EU and Tony Blair deserve each other.
Mr President, we assume that the agenda of the forthcoming European Council will also include the economic crisis, in particular the situation with Opel. The acquisition of Opel and the massive national State aid promised in this connection is more than a test case for Europe; it is about the credibility of the European Commission, which must ensure that no unlawful State aid is granted. It is unacceptable for healthy, profitable plants to be closed because the Member State in which they are situated is unable to provide as much State aid as another - larger and more powerful - Member State.
We must also learn lessons from the Opel affair: it is not yet too late to launch a coordinated European strategy for the automobile sector. CARS 21 was, and remains, a praiseworthy plan, but it is far from sufficient. Europe must produce a vigorous plan for the future that drastically accelerates the development of the sustainable electric car. To do so, we need to bring European car manufacturers together round the table, and to focus resources from the Seventh Framework Programme on this. It is time to creep out of our defensive position and to give all the workers in the largest industry in Europe a positive signal.
One of the prime objectives of the next European Council will be to ensure the success of the UN Conference on climate change, which will take place in Copenhagen in December.
The Council's conclusions on the EU's position in the Copenhagen conference are fundamental for ensuring that the EU speaks with one voice. It is important to keep an ambitious negotiating position. The EU should demonstrate that it is united and set an example of leadership, especially by helping developing countries, which will face costs of about EUR 100 billion per year from 2020 in order to adapt to the impacts of climate change and reduce their emissions.
Establishing the structure of a funding system for developing countries, particularly the least developed, is of paramount importance, along with defining the sources and amounts of this funding, so as to ensure an agreement in Copenhagen.
This agreement will allow a protocol to come into force that will replace the Kyoto Protocol from 1 January 2013 and will ensure an effective reduction in greenhouse gas emissions, while allowing European industry to remain competitive in global markets.
We are hoping that by the final October session of the European Council at the latest, the final obstacles will have disappeared preventing the Treaty of Lisbon from coming into force. This agreement may, in many respects, inspire the European Union to have a more efficient decision-making process. I would like to highlight one example: energy security. One sign of progress is that, unlike up until now, energy policy has been given a separate section in an EC Treaty. Based on the events of the last few years, I think that the new chapter will set out the guidelines in the EU's energy policy. The objectives to be supported include the development of energy efficiency, support for the use of renewable sources and the interconnection of networks. As an MEP from a new Member State, I am particularly pleased that the concept of solidarity also features in the new energy chapter. However, the Treaty of Lisbon does not in any way, at least when it comes to energy policy, present us with a ready-made solution. The inclusion of the new chapter acts much more as a warning: Europe needs to take urgent steps to reduce its dependency and promote its environmental views.
The Treaty of Lisbon in itself offers absolutely no guarantee, just an opportunity. This is an opportunity for Member States to consolidate the foundations of a common EU energy policy, while being aware of their own interests. The development of alternative supply routes, the interconnection of networks or even the provision of protection against external purchases cannot be conceived in the future without a suitable degree of political determination and cooperation from Member States.
The impact of Ireland's approval of the Treaty of Lisbon is making itself felt across the whole European continent. The purpose of this Treaty is obviously to simplify the decision-making process after the EU's expansion towards the east. Against this background, the message conveyed by our partners in Ireland is in support of solidarity among Europe's citizens. We are also talking about one of the last European Councils to be held under the EU's rotating presidency system. This fact is all the more significant in that the selection has to take place of the occupants of the main posts that will be held in the coming years. This is an issue which has triggered lively debates, involving countless political sensitivities. In my opinion, our task is to deal with an issue where clear-cut principles must take priority over any feelings of pride of the moment. It is our duty to offer the European Union consistency, efficiency, a long-term future and balanced development for all regions so that it can face up to the challenges on the global political stage, whether we are talking about the economic crisis, climate change, our common identity, etc. Indeed, the European Union will acquire the strength it deserves only when we are on the same wavelength at a global level and when we can be identified as an entity that takes united action.
(The sitting was suspended for a few minutes)